Exhibit 10.2


Loan and Security Agreement




Borrower:    Cardlytics, Inc.


Address:    675 Ponce de Leon Avenue NE, Suite 6000
Atlanta, Georgia 30308
 
Date:        May 21, 2018
THIS LOAN AND SECURITY AGREEMENT is entered into on the above date between
PACIFIC WESTERN BANK, a California state chartered bank (“PWB”), whose address
is 406 Blackwell Street, Suite 240, Durham, North Carolina 27701, and the
borrower named above (the “Borrower”), whose chief executive office is located
at the above address (“Borrower’s Address”). PWB and lenders that may hereafter
join as lenders under this Agreement are herein sometimes collectively referred
to as “Lenders” and individually as a “Lender”. PWB, in its capacity as
administrative and collateral Agent for the Lenders, is referred to herein as
the “Agent” (which term shall include any successor Agent in accordance with
terms hereof). The Schedule to this Agreement (the “Schedule”) shall for all
purposes be deemed to be a part of this Agreement, and the same is an integral
part of this Agreement. (Definitions of certain terms used in this Agreement are
set forth in Section 8 below and in Exhibit A hereto.)
1.    LOANS.
1.1 Loans. Lenders will make loans to Borrower (the “Loans”), in the amounts
shown on the Schedule, subject to the provisions of this Agreement and subject
to deduction of Reserves for accrued interest and such other Reserves as Agent
deems proper from time to time in its Good Faith Business Judgment.
1.2 Interest. All Loans and all other monetary Obligations shall bear interest
at the interest rate shown on the Schedule. Accrued interest shall be payable
monthly, to Agent for the benefit of Lenders, on the last day of the month, and
shall be charged to Borrower’s loan account (and the same shall thereafter bear
interest at the same rate as the other Loans).
1.3 Overadvances. If at any time or for any reason the total of all outstanding
Revolving Loans exceeds the Revolving Loan Credit Limit or the total amount of
all Loans, Ancillary Services and all other monetary Obligations ex-ceeds the
Overall Credit Limit (each an “Overadvance”), Borrower shall immediately pay the
amount of the Overadvance to Agent, with-out notice or demand. Without limiting
Borrower's obliga-tion to repay to Agent the amount of any Overadvance, Borrower
agrees to pay Agent interest on the outstanding amount of any Overadvance, on
demand, at the Default Rate.
1.4 Fees. Borrower shall pay Agent for the benefit of Lenders the fees shown on
the Schedule, which are in addition to all interest and other sums payable to
Agent and Lenders and are not refundable. Fees shall be allocated among the
Lenders as they shall agree in writing from time to time.
1.5 Revolving Loan Requests. To obtain a Revolving Loan, Borrower shall make a
request to Agent by submitting a Notice of Borrowing to Agent in the form of
Exhibit B hereto or by making the request by telephone confirmed by a Notice of
Borrowing on the same day. Revolving Loan requests received after 1:00 PM
Eastern Time will be deemed made on the next Business Day. Agent and Lenders may
rely on any Notice of Borrowing or telephone request for a Revolving Loan given
by a person whom Agent believes is an authorized representative of Borrower, and
Borrower will indemnify Agent and Lenders for any loss they suffer as a result
of that reliance.
1.6 Ancillary Services
(a)Ancillary Service--Definitions. As used herein, “Ancillary Services Limit”
shall mean, at any time, the Ancillary Services Limit set forth in the Schedule.
As used herein, “Ancillary Services” means any of the products or services
requested by Borrower and approved by PWB, including, without limitation,
Automated Clearing House transactions, corporate credit card services, Letters
of Credit, and other treasury management services. As used herein, “Ancillary
Services Reserves” shall mean the aggregate of the following: (i) any
outstanding and undrawn amounts under all Letters of Credit issued hereunder,
(ii) corporate credit card services provided to Borrower, and (iii) the total
amount of any Automated Clearing House processing reserves.
(b)Ancillary Services. At any time and from time to time from the date hereof
through the Business Day immediately prior to the Maturity Date, Borrower may
request the provision of Ancillary Services from PWB. The aggregate amount of
the Obligations relating to Ancillary Services at any time shall not exceed the
Ancillary Services Limit. PWB may, in its sole discretion, charge as Revolving
Loans any amounts for which PWB becomes liable to third parties in connection
with the provision of the


-1-

--------------------------------------------------------------------------------

Exhibit 10.2


Ancillary Services, in accordance with the agreements pertaining to the same.
The terms and conditions (including repayment and fees) of such Ancillary
Services shall be subject to the terms and conditions of PWB’s standard forms of
application and agreement for the applicable Ancillary Services, which Borrower
hereby agrees to execute, to the extent not already executed. All present and
future indebtedness, liabilities and obligations of Borrower to Lender under, in
connection with or relating to Letters of Credit or other Ancillary Services
shall be included in the term “Obligations” for all purposes of this Agreement.
(c)Letters of Credit. Subject to Sections 1.6(a) and (b) above, at the request
of Borrower, PWB may, in its Good Faith Business Judgment, issue or arrange for
the issuance of commercial or standby letters of credit (“Letters of Credit”)
for the account of Borrower, in each case in form and substance satisfactory to
PWB in its Good Faith Business Judgment. Borrower shall pay PWB’s standard fees
and charges in connection with all Letters of Credit and all other all bank
charges (including charges of PWB’s letter of credit department) in connection
with the Letters of Credit (collectively, the “Letter of Credit Fees”). Each
Letter of Credit shall have an expiry date no later than six months after the
Maturity Date. Borrower hereby agrees to indemnify and hold Lenders harmless
from any loss, cost, expense, or liability, arising out of or in connection with
any Letters of Credit (collectively, “Losses”), including without limitation
payments made by Lenders, expenses, and reasonable attorneys’ fees incurred by
Lenders, excluding, however, any Losses resulting from the gross negligence or
willful misconduct of Lenders. Borrower agrees to be bound by the regulations
and interpretations of the issuer of any Letters of Credit guaranteed by PWB and
opened for Borrower's account or by PWB's interpretations of any Letter of
Credit issued by PWB for Borrower’s account, and Borrower understands and agrees
that PWB shall not be liable for any error, negligence, or mistake, whether of
omission or commission, in following Borrower’s instructions or those contained
in the Letters of Credit or any modifications, amendments, or supplements
thereto. Borrower understands that Letters of Credit may require PWB to
indemnify the issuing bank for certain costs or liabilities arising out of
claims by Borrower against such issuing bank. Borrower hereby agrees to
indemnify and hold PWB harmless with respect to any loss, cost, expense, or
liability incurred by PWB under any Letter of Credit as a result of PWB's
indemnification of any such issuing bank, excluding, however, any Losses
resulting from the gross negligence or willful misconduct of PWB. The provisions
of this Loan Agreement, as it pertains to Letters of Credit, and any other Loan
Documents relating to Letters of Credit are cumulative.
(d)Collateralization of Ancillary Services Obligations on Maturity Date. Without
limiting the generality of the provisions of Section 6.3 hereof, if on the
Maturity Date, or on any earlier effective date of termination, there are any
outstanding Letters of Credit is-sued by PWB or issued by another institution
based upon an application, guarantee, indemnity or similar agreement on the part
of PWB, or other Obligations relating to other Ancillary Services, then on such
date Borrower shall provide to PWB for the benefit of Lenders cash collateral in
an amount equal to 102.5% of the face amount of all such Letters of Credit, plus
the full amount of all other Ancillary Services Reserves, and all interest, fees
and costs due or to become due in connection there-with (as estimated by Lender
in its Good Faith Business Judgment), to secure all of the Obligations relating
to said Letters of Credit and other Ancillary Services, pursuant to PWB’s then
standard form cash pledge agreement.
(e)Collateralization of Obligations Extending Beyond Maturity. If Borrower has
not secured to Lenders’ satisfaction its Obligations with respect to any
Ancillary Services by the Maturity Date, then, effective as of such date,
without limiting Lenders’ other rights and remedies, the balance in any deposit
accounts held by any Lender and any certificates of deposit or time deposit
accounts issued by any Lender in Borrower’s name (and any interest paid thereon
or proceeds thereof, including any amounts payable upon the maturity or
liquidation of such certificates or accounts), shall automatically secure such
Obligations to the extent of the then continuing or outstanding Ancillary
Services. Borrower authorizes Lenders to hold such balances in pledge and to
decline to honor any drafts thereon or any requests by Borrower or any other
Person to pay or otherwise transfer any part of such balances for so long as the
applicable Ancillary Services are outstanding or continue. Without limiting the
foregoing, all Obligations relating to Ancillary Services shall be due and
payable on the Maturity Date.
(f)Remedies. Without limiting the provisions of Section 7.2 of this Agreement or
any other provisions of this Agreement, upon the occurrence and during the
continuance of any Event of Default, and at any time thereafter, Agent may, at
its option, and shall upon the request of Required Lenders, at their option, and
without notice or demand of any kind (all of which are hereby expressly waived
by Borrower), demand that Borrower: (i) deposit cash with PWB in an amount equal
to the amount of any Ancillary Services Reserves, as collateral security for the
repayment of all Obligations, and (ii) pay in advance all Letter of Credit fees
and other fees relating to Ancillary Services scheduled to be paid or payable
over the remaining term of the Letters of Credit or applicable Ancillary
Service, and Borrower shall promptly deposit and pay such amounts. Without
limiting any of Agent's or any Lender’s rights and remedies, from and after the
occurrence and during the continuance of any Event of Default, Letter of Credit
Fees shall be increased by an additional three percent per annum.
2. SECURITY INTEREST. To secure the payment and per-formance of all of the
Obligations when due, Borrower hereby grants to Agent for the benefit of Agent
and Lenders, a security interest in all of the following (collectively, the
“Collateral”): all right, title and interest of Borrower in and to all of the
following, whether now owned or hereafter arising or acquired and wherever
located: all Accounts; all Inventory; all Equipment; all Deposit Accounts; all
General Intangibles (including without limitation all Intellectual Property);
all Investment Property; all Other Property; and any and all claims, rights and
interests in any of the above,


-2-

--------------------------------------------------------------------------------

Exhibit 10.2


and all guaranties and security for any of the above, and all substitutions and
replacements for, additions, accessions, attachments, accessories, and
improvements to, and proceeds (including proceeds of any insurance policies,
pro-ceeds of proceeds and claims against third parties) of, any and all of the
above, and all Borrower’s books relating to any and all of the above.
Notwithstanding the foregoing, the Collateral shall not include any of the
following property (the “Excluded Property”):
(i) property which consists of a license of Intellectual Property to Borrower,
pursuant to a license which is nonassignable by its terms without the consent of
the licensor thereof (but only to the extent such prohibition on assignability
is enforceable under applicable law, including, without limitation, Section 9408
of the Code), and as to any such licenses, Borrower represents and warrants that
they are non-exclusive and replaceable on commercially reasonable terms;
(ii) property which consists of a lease of Equipment leased to Borrower pursuant
to a capital lease which by its terms is non-assignable (but only to the extent
such prohibition on assignability is enforceable under applicable law,
including, without limitation, Sections 9407 of the Code);
(iii) Equipment as to which the granting of a security interest in it is
prohibited by enforceable provisions of applicable law, provided that upon the
cessation of any such prohibition, such Equipment shall automatically become
part of the Collateral; or
(iv) property that is subject to a Lien that is permitted pursuant to clause (i)
of the definition of Permitted Liens, if the grant of a security interest with
respect to such property would be prohibited by the agreement creating such
Permitted Lien or would otherwise constitute a default thereunder, but only to
the extent such prohibition is enforceable under applicable law, and provided,
that such property will be deemed “Collateral” hereunder upon the termination
and release of such Permitted Lien; or
(v) property that consists of outstanding capital stock of any “controlled
foreign corporation” (as that term is defined in the Internal Revenue Code of
1986, as amended) in excess of 65% of the voting power of all classes of capital
stock of such controlled foreign corporation entitled to vote;
provided, that any assets excluded from the Collateral in this paragraph shall
not include any proceeds, products, substitutions or replacements of such
Collateral (unless such proceeds, products, substitutions or replacements would
otherwise constitute assets that are excluded from the Collateral pursuant to
this definition).
Borrower represents and warrants to Lender that Excluded Property which is
material to Borrower’s business or includes Intellectual Property which is
licensed by the Borrower to its customers or incorporated in products licensed
or sold by the Borrower to its customers is generally available on commercially
reasonable terms.
3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.
In order to induce Agent and Lenders to enter into this Agreement and to make
Loans, Borrower represents and warrants to Agent and Lenders as follows, and
Borrower covenants that Borrower will at all times comply with all of the
following covenants, throughout the term of this Agreement and until all
Obligations (other than inchoate indemnification obligations) have been paid and
performed in full:
3.1 Corporate Existence and Authority. Borrower is, and will continue to be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization. Borrower is and will
con-tinue to be qualified and licensed to do business in all ju-risdictions in
which any failure to do so would reasonably be expected to result in a Material
Adverse Change. The execution, delivery and performance by Borrower of this
Agreement, and all other documents contemplated hereby now are, and in the
future will be (i) duly and validly authorized, (ii) not subject to any
consents, which have not been obtained, (iii) enforceable against Borrower in
accordance with their terms (except as en-forcement may be limited by equitable
principles and by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to creditors' rights generally), and (iv) not in violation of
Borrower’s articles or certificate of incorporation, or Borrower’s by-laws, or
any law or any material agreement or instru-ment, which is binding upon Borrower
or its property, and (v) not grounds for acceleration of any indebtedness or
obligations in excess of $500,000 in the aggregate, under any agreement or
instru-ment which is binding upon Borrower or its property.
3.2 Name; Trade Names and Styles. As of the date hereof, the name of Borrower
set forth in the heading to this Agreement is its correct name. Listed in the
Representations are all prior names of Borrower and all of Borrower’s present
and prior trade names, as of the date hereof. Borrower shall give Agent 30 days'
prior written notice before changing its name, and prompt written notice after
starting to do business under any other name. Borrower has complied, and will in
the future comply, in all material respects, with all laws relating to the
conduct of business under a fictitious business name.
3.3 Place of Business; Location of Collateral. As of the date hereof, the
ad-dress set forth in the heading to this Agreement is Borrower's chief
executive office. In addition, as of the date hereof, Borrower has places of
business and Collateral is located only at the locations set forth in the
Representations. Borrower will give Agent written notice within 30 days of
changing its chief


-3-

--------------------------------------------------------------------------------

Exhibit 10.2


execu-tive office, or moving any of the Collateral to a location other than
Borrower’s Address or one of the locations set forth in the Representations,
except that Borrower may maintain sales offices in the ordinary course of
business at which not more than a total of $250,000 fair market value of
Equipment is located, and Borrower may maintain Equipment at customer locations
in the ordinary course of business.
3.4 Title to Collateral; Perfection; Permitted Liens.
(a)    Borrower is now, and will at all times in the future be, the sole owner
of all the Collateral, except for items of Equipment which are leased to
Borrower, and except for non-exclusive licenses granted by Borrower to its
customers in the ordinary course of business. The Collateral now is and will
remain free and clear of any and all Liens and adverse claims, except for
Permitted Liens. Agent for the benefit of Lenders now has, and will continue to
have, a first-priority perfected and enforceable security in-terest in all of
the Collateral, subject only to Permitted Liens, and Borrower will at all times
defend Agent and Lenders and the Collateral against all claims of others.
(b)    Borrower has set forth in the Representations all of Borrower’s Deposit
Accounts as of the date hereof, and Borrower will give Agent prompt written
notice upon establishing any new Deposit Accounts and will cause the institution
where any such new Deposit Account is maintained (if such new Deposit Account is
maintained within the United States) to execute and deliver to Agent for the
benefit of Lenders a control agreement in form sufficient to perfect Agent’s
security interest in the Deposit Account for the benefit of Agent and Lenders
and otherwise satisfactory to Agent in its Good Faith Business Judgment. Nothing
herein limits any requirements which may be set forth in the Schedule as to
where Deposit Accounts will be maintained.
(c)    In the event that Borrower shall at any time after the date hereof have
any commercial tort claims against others, which it is asserting or intends to
assert, and in which the potential recovery exceeds $100,000, Borrower shall
promptly notify Agent thereof in writing and provide Agent with such information
regarding the same as Agent shall request. Such notification to Agent shall
constitute a grant of a security interest in the commercial tort claim and all
proceeds thereof to Agent for the benefit of Lenders, and Borrower shall execute
and deliver all such documents and take all such actions as Agent shall request
in connection therewith.
(d)     Whenever any Collateral with a value in excess of $500,000 is located
upon premises in which any third party has an interest (other than Equipment
maintained at customer locations in the ordinary course of business), Borrower
shall, whenever requested by Agent, use commercially reasonable efforts to cause
such third party to exe-cute and deliver to Agent, in form reasonably acceptable
to Agent, such landlord agreements, waivers, subordinations and other agreements
as Agent shall specify in its Good Faith Business Judgment. Borrower will keep
in full force and effect, and will comply with all material terms of, any lease
of real property where any of the Collateral now or in the future may be
located.
(e)    Except as disclosed in the Representations, Borrower is not a party to,
nor is it bound by, any license or other agreement that is important for the
conduct of Borrower’s business and that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property important for the conduct of
Borrower’s business.
(f)    Borrower is the sole owner of the Intellectual Property, except for
non-exclusive licenses granted by Borrower to its customers in the ordinary
course of business. To the best of Borrower’s knowledge, each of the Copyrights,
Trademarks and Patents is valid and enforceable, and no part of the Intellectual
Property has been judged invalid or unenforceable, in whole or in part, and no
claim has been made to Borrower that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to result in liability of the Borrower exceeding $500,000
or cause a Material Adverse Change.
3.5 Maintenance of Collateral. Borrower will maintain the Collateral in good
working condition (ordinary wear and tear excepted), and Borrower will not use
the Collateral for any unlawful purpose. Borrower will promptly advise Agent in
writing of any loss or damage to Collateral in excess of $500,000.
3.6 Books and Records. Borrower has maintained and will maintain at Borrower’s
Address books and records, which are complete and accurate in all material
respects, and comprise an accounting system in ac-cordance with GAAP.
3.7 Financial Condition, Statements and Reports. All financial statements now or
in the future delivered to Agent or a Lender have been, and will be, prepared in
conformity with GAAP, and now and in the future will fairly present the results
of operations and fi-nancial condition of Borrower, in accordance with GAAP, at
the times and for the pe-riods therein stated (except for non-compliance with
FAS 123R in monthly financial statements, and, in the case of interim financial
statements, for the lack of footnotes and subject to year-end adjustments).
Between the last date covered by any such statement provided to Agent and the
date hereof, there has been no Material Adverse Change.
3.8 Tax Returns and Payments; Pension Contributions. Borrower has timely filed,
and will timely file, all required tax returns and reports, and Borrower has
timely paid, and will timely pay, all foreign, federal, state and local taxes,
as-sessments, deposits and contributions now or in the future owed by Borrower,
except for inadvertent failures to make payments not exceeding $250,000 which
are promptly rectified when discovered. Borrower may, however, defer pay-ment of
any contested taxes, provided that


-4-

--------------------------------------------------------------------------------

Exhibit 10.2


Borrower (i) in good faith contests Borrower's obligation to pay the taxes by
appropriate proceedings promptly and diligently insti-tuted and conducted, (ii)
notifies Agent in writing of the commencement of, and any material development
in, the proceedings, and (iii) posts bonds or takes any other steps required to
keep the contested taxes from becoming a Lien upon any of the Collateral.
Borrower is unaware of any claims or adjustments proposed for any of Borrower's
prior tax years which could result in additional taxes becoming due and payable
by Borrower. Borrower has paid, and shall continue to pay all amounts necessary
to fund all pre-sent and future pension, profit sharing and deferred
com-pensation plans in accordance with their terms, and Borrower has not and
will not withdraw from participation in, permit partial or complete termination
of, or permit the occurrence of any other event with respect to, any such plan
which could reasonably be expected to result in any liability of Borrower
exceeding $250,000, in-cluding any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.
3.9 Compliance with Law.
(a) Borrower has complied, and will in the future comply, in all material
respects, with all provisions of all foreign, federal, state and local laws and
regulations applicable to Borrower, including, but not limited to, those
relating to Borrower's ownership of real or personal prop-erty, the conduct and
licensing of Borrower's business, and all environmental matters. Borrower has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of Borrower’s business as currently
conducted, except where the failure to do so would not reasonably be expected to
result in liability of the Borrower in excess of $500,000 or result in a
Material Adverse Change.
(b) Borrower is not in violation and shall not violate any of the country or
list based economic and trade sanctions administered and enforced by OFAC or as
otherwise published from time to time. Neither Borrower, nor to the knowledge of
Borrower, any director, officer, employee, agent, affiliate or representative
thereof, (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has its assets
located in a Sanctioned Entity, (iii) derives revenues from investments in, or
transactions with a Sanctioned Person or a Sanctioned Entity or (iv) is owned or
controlled by a Sanctioned Entity or a Sanctioned Person.
(c) Borrower is in compliance with, and will continue to comply with, all
applicable Anti-Terrorism Laws. No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
3.10 Litigation. As of the date hereof, there is no claim, suit, litigation,
proceeding or investiga-tion pending or, to Borrower’s knowledge, threat-ened
against or affecting Borrower in any court or before any governmental agency (or
any basis therefor known to Borrower) involving any claim against Borrower of
more than $500,000. Borrower will promptly inform Agent in writing of any claim,
proceeding, litigation or investigation in the future threatened or instituted
against Borrower involving any claim against Borrower of more than $500,000.
3.11 Use of Proceeds. All proceeds of all Loans shall be used solely for
Borrower’s working capital and for payment of the Indebtedness referred to in
Section 8(a)(1) of the Schedule. Borrower is not purchasing or carrying any
“margin stock” (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) and no part of the proceeds of any Loan will be used to
purchase or carry any “margin stock” or to extend credit to others for the
purpose of purchasing or carrying any “margin stock.”
3.12 Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature; the fair saleable value of Borrower’s assets
exceeds the fair value of its liabilities; and Borrower is not left with
unreasonably small capital after the transactions contemplated by this
Agreement.
3.13 Broker’s Fees. Borrower does not have any obligation to any Person in
respect of any finder’s, broker’s, investment banking or similar fee in
connection with any of the transactions contemplated under the Loan Documents
(other than fees that will have been paid on or prior to the date hereof).
4. ACCOUNTS.
4.1 Representations Relating to Accounts. Borrower represents and warrants to
Agent and Lenders as follows: Each Account with respect to which Revolving Loans
are requested by Borrower shall, on the date each Revolving Loan is requested
and made, (i) represent an undisputed bona fide existing un-conditional
obligation of the Account Debtor created by the sale, delivery, and acceptance
of goods or the rendition of services, or the non-exclusive licensing of
Intellectual Property, in the ordinary course of Borrower's business, and (ii)
meet the Minimum Eligibility Requirements set forth in Section 8 below.
4.2 Representations Relating to Documents and Legal Compliance. Borrower
represents and warrants to Agent and Lenders as follows: All statements made and
all unpaid balances appearing in all invoices, instruments and other documents
evidencing the Accounts are and shall be true and cor-rect in all material
respects, and all such invoices, instruments and other docu-ments and all of
Borrower's books and records are and shall be genuine and in all respects what
they purport to be. All sales and other transactions underlying or giving rise
to each Account shall comply in all material respects with all applicable laws
and governmental


-5-

--------------------------------------------------------------------------------

Exhibit 10.2


rules and regulations. To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instru-ments, and agreements relating to all
Accounts are and shall be genuine, and all such documents, instruments and
agreements are and shall be legally enforceable in accor-dance with their terms.
4.3 Schedules and Documents relating to Accounts. If requested by Agent,
Borrower shall furnish Agent with copies (or, at Agent's request, originals) of
all contracts, orders, invoices, and other similar documents, and Borrower
warrants the genuineness of all of the fore-going. In addition, Borrower shall
deliver to Agent, on its request, the originals of all instruments, chattel
paper, security agreements, guarantees and other documents and property
evidencing or securing any Accounts, in the same form as received, with all
necessary endorsements, and copies of all credit memos.
4.4 Cash Collateral Account.
(a) Within 90 days after the date hereof, Borrower shall establish (i) a post
office box, as designated by Agent (the “Lockbox”), over which Agent shall have
exclusive and unrestricted access; and (ii) a cash collateral account at PWB in
Borrower’s name (the “Cash Collateral Account”), over which PWB and Agent shall
have exclusive and unrestricted access. Commencing within 90 days after the date
hereof and continuing at all times thereafter, Borrower shall immediately
deposit any funds received by Borrower from any source (including without
limitation all proceeds of Accounts and all other Collateral) into the Cash
Collateral Account, and Borrower shall direct all of its Account Debtors (i) to
make any wire or other electronic transfer of funds owing to Borrower directly
to the Cash Collateral Account, and (ii) to mail or deliver all checks or other
forms of payment for amounts owing to Borrower to the Lockbox. Except for funds
deposited into the Cash Collateral Account, all funds received by Borrower from
any source shall immediately be directed to the Lockbox. Agent shall collect the
mail delivered to the Lockbox, open such mail, and endorse and deposit all items
to the Cash Collateral Account.
(b) All funds flowing through the Lockbox shall automatically be transferred to
the Cash Collateral Account. Borrower shall hold in trust for Lender all amounts
that Borrower receives from Account Debtors despite the directions to make
payments to the Cash Collateral Account, and immediately deliver such payments
to PWB in their original form as received from the payor, with proper
endorsements for deposit into the Cash Collateral Account. Borrower irrevocably
authorizes Agent and Lenders to transfer to the Cash Collateral Account any
funds from Account Debtors that have been deposited into any other accounts of
Borrower or that Borrower has received by wire transfer, check, cash, or
otherwise. Agent for the benefit of Lenders shall have all right, title and
interest in all of the items from time to time held in the Cash Collateral
Account and their proceeds. Neither Borrower nor any person claiming through
Borrower shall have any right or control over the use of, or any right to
withdraw any amount from, the Cash Collateral Account, which shall be under the
sole control of Agent for the benefit of Lenders.
(c) Agent and PWB shall transfer all sums collected in the Cash Collateral
Account into Borrower’s operating account maintained with PWB, promptly after
receipt of such sums in immediately available funds, provided that if a Default
or Event of Default has occurred and is continuing, Agent shall have the right
to apply amounts held in the Cash Collateral Account to the outstanding balance
of the Obligations on a daily basis.
4.5 Disputes. Borrower shall not forgive (completely or partially), compromise
or settle any Account for less than payment in full, or agree to do any of the
foregoing, except that Borrower may do so, provided that: (i) Borrower does so
in good faith, in a commercially reasonable manner, in the ordinary course of
business, and in arm’s length transactions, which are re-ported to Agent on the
regular reports provided to Agent; (ii) no Default or Event of Default has
occurred and is con-tinuing; and (iii) taking into account all such discounts,
set-tlements and forgiveness, the total outstanding Revolving Loans will not
exceed the Revolving Loan Credit Limit.
4.6 Verification. Agent may, from time to time after the occurrence and during
the continuation of an Event of Default, verify directly with the respective
Account Debtors the validity, amount and other matters relating to the Accounts,
by means of mail, telephone or otherwise, either in the name of Borrower or
Agent or such other name as Agent may choose, and Agent or its designee may, at
any time after the occurrence and during the continuation of an Event of
Default, notify Account Debtors that it has a security interest in the Accounts.
4.7 No Liability. Neither Agent nor Lenders shall be responsible or liable for
any error, act, omission, or delay of any kind occurring in the settlement,
failure to settle, collection or failure to collect any Account, or for settling
any Account in good faith for less than the full amount thereof, nor shall Agent
or Lenders be deemed to be responsible for any of Borrower's obligations under
any contract or agreement giving rise to an Account. Nothing in this Section 4.9
shall, however, relieve Agent or a Lender from liability for its own gross
negligence or willful misconduct.
5. ADDITIONAL DUTIES OF BORROWER.
5.1 Financial and Other Covenants. Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.
5.2 Insurance. Borrower shall, at all times insure all of the tangible personal
property Collateral and carry such other business insurance, with financially
sound and reputable insurance companies, in such form and amounts as Agent may
reasonably require


-6-

--------------------------------------------------------------------------------

Exhibit 10.2


and that are customary and in accordance with standard practices for Borrower’s
industry and locations, and Borrower shall provide evidence of such insurance to
Agent. All such insurance policies shall name Agent for the benefit of Lenders
as loss payee, and shall contain a lenders loss payee en-dorsement in form
reasonably acceptable to Agent and shall name Agent for the benefit of Lenders
as an additional insured with regard to liability coverage. Upon receipt of the
proceeds of any such insurance, Agent shall apply such proceeds in reduction of
the Obligations as Agent shall determine in its sole discretion, except that,
provided no Default or Event of Default has occurred and is continuing, Agent
shall release to Borrower insurance proceeds totaling less than $500,000, which
shall be utilized by Borrower for the purchase of assets used or useful in the
Borrower’s business. Agent may require reason-able assurance that the insurance
proceeds so released will be so used. If Borrower fails to provide or pay for
any in-surance, Agent for the benefit of Lenders may, but is not obligated to,
obtain the same at Borrower's expense. Borrower shall promptly de-liver to Agent
copies of all material reports made to insurance companies.
5.3 Reports. Borrower, at its expense, shall provide Agent with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower as Agent shall from time to time reasonably request.
5.4 Access to Collateral, Books and Records. At rea-sonable times, and on one
Business Day’s notice, Agent, or its agents, shall have the right to inspect the
Collateral, and the right to audit and copy Borrower's books and records. The
foregoing inspections and audits shall be at Borrower’s expense and the charge
therefor shall be Agent’s then current standard charge for the same, plus
reasonable out-of-pocket expenses (including without limitation any additional
costs and expenses of outside auditors retained by Agent), provided that, if no
Default or Event of Default has occurred and is continuing, Borrower shall not
be obligated to pay for more than two such audits or inspections in any calendar
year.
5.5 Negative Covenants. Except as may be permitted in the Schedule, Borrower
shall not, without Agent's prior written consent (which shall be a matter of its
Good Faith Business Judgment), do any of the following:
(i) merge or con-solidate with another corporation or entity (other than mergers
or consolidations of a wholly-owned Subsidiary into another wholly-owned
Subsidiary or into Borrower, with Borrower being the surviving Person);
(ii) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto;
(iii) acquire all or substantially all of the capital stock of another Person,
or all or a substantial part of the business or property of another Person;
(iv) convey, sell, lease, transfer or otherwise dispose of (collectively, a
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, other than: (i) Transfers of Inventory in the ordinary
course of business; (ii) Transfers of non-exclusive licenses and similar
arrangements for the use of the property of Borrower or its Subsidiaries in the
ordinary course of business and other non-perpetual licenses in the ordinary
course of business that could not result in a legal transfer of title of the
licensed property but that may be exclusive in respects other than territory and
that may be exclusive as to territory only as to discreet geographical areas
outside of the United States, in each case not interfering in any material
respect with the business of Borrower or its Subsidiaries; provided that the
duration of the exclusivity does not extend beyond three (3) years; (iii)
Transfers of obsolete, damaged, worn-out or surplus Equipment and Inventory or
property and Equipment no longer used or useful in the conduct of Borrower’s
business; (iv) Transfers permitted under clauses (vi), (xi), or (xiii) of this
Section 5.5; (v) Grants of Liens that constitute Permitted Liens; (vi) transfers
or dispositions of Permitted Investments in the ordinary course of business,
including the sale or disposition of delinquent notes, charge-offed accounts or
accounts receivable for collection purposes in the ordinary course of business;
(vii) sales or transfers from Borrower to a wholly-owned Subsidiary that is a
co-borrower hereunder or to the extent such sale or transfer constitutes a
Permitted Investment; (viii) asset sales in which the sale price is at least
equal to the fair market value of the asset sold and the consideration received
is cash or cash equivalents of debt of Borrower being assumed by the purchaser,
provided, that the aggregate amount of such asset sales does not exceed $50,000
in any fiscal year and no Event of Default has occurred and continuing at the
time of each such sale (before and after giving effect to such asset sale); (ix)
dispositions of owned or leased vehicles in the ordinary course of business; and
(x) Transfers of other assets of Borrower or its Subsidiaries that do not in the
aggregate exceed $500,000 in any fiscal year;
(v) store any Collateral with any ware-houseman or other third party with a
total value in excess of $500,000, unless Borrower has used commercially
reasonable efforts to cause such ware-houseman or other third party to execute
an agreement in favor of Agent for the benefit of Lenders in such form as Agent
shall specify in its Good Faith Business Judgment;
(vi) sell any Inventory on a sale-or-return, guaranteed sale, consignment, or
other con-tingent basis;
(vii) make any loans of any money or other assets or any other Investments,
other than Permitted Investments;
(viii) create, incur, assume or permit to be outstanding any Indebtedness other
than Permitted Indebtedness;
(ix) create, incur, assume or suffer to exist Lien upon any of its property,
whether now owned or hereafter acquired, other than Permitted Liens;


-7-

--------------------------------------------------------------------------------

Exhibit 10.2


(x) guarantee or otherwise become liable with respect to the obligations of
another Person, except for guaranties of the obligations of Borrower’s
wholly-owned Subsidiaries in the ordinary course of business, which are not for
borrowed money;
(xi) pay or declare any dividends or make any other distribution or payment on
account of or in redemption, retirement or purchase of any capital stock, or
permit any of its Subsidiaries to do so, except that (a) Borrower may repurchase
the stock (including restricted stock units) of former employees, consultants or
directors pursuant to stock repurchase agreements by the cancellation of
indebtedness owed by such former employee, consultant or director to Borrower
regardless of whether an Event of Default exists, (b) Borrower may convert any
of its convertible securities into other securities pursuant to the terms of
such convertible securities or otherwise in exchange thereof, (c) Borrower may
pay dividends solely in common stock, (d) Borrower may make payments of cash in
lieu of fractional shares upon conversion of convertible securities or upon any
stock dividend, stock split or combination or business combination, (e) Borrower
may make acquisitions of capital stock (including restricted stock units) of
Borrower, solely by issuance of capital stock, in connection with either (i) the
exercise of stock options or warrants by way of cashless exercise or (ii) in
connection with the satisfaction of withholding tax obligations related to the
exercise of stock options, and (f) Borrower may redeem, retire or purchase any
capital stock (including restricted stock units) of Borrower from any officer,
director, employee or consultant of Borrower or its Subsidiaries upon the
resignation, termination or death of such officer, director, employee or
consultant in an aggregate amount not to exceed $500,000 in any fiscal year
provided that at the time of such purchase and after giving effect thereto no
Event of Default has occurred and is continuing;
(xii) engage, directly or indirectly, in any business other than the businesses
currently engaged in by Borrower or reasonably related thereto, or become an
“investment company” within the meaning of the Investment Company Act of 1940;
(xiii) directly or indirectly enter into, or permit to exist, any material
transaction with any Affiliate of Borrower, except for (a) transactions that are
in the ordinary course of Borrower’s business, upon fair and reasonable terms
that are no less favorable to Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person, (b) sales of equity securities by
Borrower in connection with a bona fide equity financing or capitalization of
Borrower, and (c) Investments permitted under sub-clauses (ii) or (vi) of the
definition of Permitted Investments; or
(xiv) reincorporate in another state or change its form of organization without
giving Agent 20 Business Days prior written notice and executing and delivering
such documents and taking such actions as Agent shall reasonably request in
order to continue this Agreement in full force and effect;
(xv) change its fiscal year (other than a one-time change in Borrower’s fiscal
year from December 31st to September 30th so long as Borrower has given Agent 20
Business Days prior written notice of such change);
(xvi) create a Subsidiary, unless, within five Business Days after the formation
of such Subsidiary, pursuant to documents and agreements reasonably requested by
Agent, such Subsidiary (other than a Foreign Sub) has become a co-borrower under
this Agreement, and granted a first priority perfected security interest
(subject only to Permitted Liens) in its property and assets to Agent for the
benefit of Lenders.
(xvii) dissolve or elect to dissolve, except that a wholly-owned Subsidiary of
Borrower may dissolve if all of its assets are distributed to Borrower.
5.6 Litigation Cooperation. Should any third-party suit or proceeding be
instituted by or against Agent or any Lender with re-spect to any Collateral or
relating to Borrower, Borrower shall, without expense to Agent or Lenders, make
available Borrower and its officers, employees and agents and Borrower's books
and records, to the extent that Agent and Lenders may deem them reasonably
necessary in order to prosecute or defend any such suit or proceeding; provided
that nothing herein shall require Borrower to provide any information that is
subject to attorney-client privilege.
5.7    Notification of Changes. Borrower will give Agent written notice of any
change in its chief executive officer or chief financial officer within ten
Business Days of the date of such change.
5.8    Registration of Intellectual Property Rights.
(a)    Without limiting the terms of subsection (b) below, Borrower shall within
the period required by Section 6(h) of the Schedule, give Lender written notice
of any applications or registrations it files or obtains with respect to
Intellectual Property filed with the United States Patent and Trademark Office,
including the date of any such filing and the registration or application
numbers, if any.
(b)    Borrower shall (i) give Lender within the period required by Section 6(h)
of the Schedule, notice of the filing of any applications or registrations with
the United States Copyright Office, including the title of such intellectual
property rights registered, as such title appears on such applications or
registrations, and the date such applications or registrations were filed; (ii)
promptly upon the request of Lender, execute such documents as Lender may
reasonably request for Lender to maintain its perfection in the Intellectual
Property rights to be registered by Borrower; (iii) upon the request of Lender,
either deliver to Lender or file such documents with the United States Patent
and Trademark Office or United States Copyright Office, as applicable; (iv)
promptly upon the request of Lender, provide Lender with a copy of such
applications or registrations together with any exhibits,


-8-

--------------------------------------------------------------------------------

Exhibit 10.2


evidence of the filing of any documents requested by Lender to be filed for
Lender to maintain the perfection and priority of its security interest in such
Intellectual Property rights.
(c)    Borrower shall use commercially reasonable efforts to (i) protect, defend
and maintain the validity and enforceability of the Intellectual Property that
is material to Borrower, (ii) detect infringements of the Intellectual Property,
and (iii) not allow any material Intellectual Property that is material to
Borrower to be abandoned, forfeited or dedicated to the public without the
written consent of Lender, which shall not be unreasonably withheld.
(d)    Lender shall have the right, but not the obligation, to take, at
Borrower’s sole expense, any actions that Borrower is required under this
Section 5.8 to take but which Borrower fails to take, after 15 days’ notice to
Borrower. Borrower shall reimburse and indemnify Lender for all reasonable costs
and reasonable expenses incurred in the reasonable exercise of its rights under
this Section.
5.9 Consent of Inbound Licensors. Prior to entering into, or becoming bound by,
any material inbound license or agreement in the future, Borrower shall: (i)
provide written notice to Agent of the material terms of such license or
agreement with a description of its likely impact on Borrower’s business or
financial condition; and (ii) in good faith use commercially reasonable efforts
to obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for Borrower’s interest in such licenses or contract rights to be
deemed Collateral and for Agent to have a security interest therein, provided,
however, that the failure to obtain any such consent or waiver shall not
constitute a default under this Agreement.
5.10 Further Assurances. Borrower agrees, at its ex-pense, on request by Agent,
to execute all documents and take all actions, as Agent, may reasonably deem
neces-sary or useful in order to perfect and maintain Agent's and Lenders’
perfected first-priority security interest in the Collateral (subject only to
Permitted Liens), and in order to fully consummate the transactions contemplated
by this Agreement.
6. TERM.
6.1 Maturity Date. This Agreement shall continue in effect until the maturity
date set forth on the Schedule (the “Maturity Date”), subject to Section 6.2
below.
6.2 Early Termination. This Agreement may be termi-nated prior to the Maturity
Date as follows: (i) by Borrower, effective three Business Days after written
notice of termination is given to Agent; or (ii) by Agent at any time after the
occurrence and during the continuance of an Event of Default, without notice,
effective immediately upon written notice to Borrower.
6.3 Payment of Obligations. On the Maturity Date or on any earlier effective
date of termination, Borrower shall pay and perform in full all Obligations,
whether evidenced by installment notes or otherwise, and whether or not all or
any part of such Obligations are otherwise then due and payable. Notwithstanding
any termination of this Agreement, all of Agent’s and Lenders’ security
interests in all of the Collateral and all of the terms and provisions of this
Agreement shall continue in full force and effect until all Obligations (other
than inchoate indemnification obligations) have been paid and performed in full;
pro-vided that each of Agent and Lenders may, in its sole discretion, refuse to
make any further Loans or provide any Ancillary Services after termination. No
termination shall in any way affect or impair any right or remedy of Agent or
Lenders, nor shall any such termination re-lieve Borrower of any Obligation to
Agent and Lenders, until all of the Obligations (other than inchoate
indemnification obligations) have been paid and performed in full. Agent shall,
at Borrower’s expense, release or terminate all financing statements and other
filings in favor of Agent as may be required to fully terminate Agent’s and
Lenders’ security interests, provided that there are no suits, actions,
proceedings or claims pending or threatened against any Person indemnified by
Borrower under this Agreement with respect to which indemnity has been or may be
sought, upon Agent’s receipt of the following, in form and content satisfactory
to Agent: (i) cash payment in full of all of the Obligations and performance by
Borrower of all non-monetary Obligations under this Agreement, (ii) written
confirmation by Borrower that the commitment of Lenders to make Loans and
provide Ancillary Services under this Agreement has terminated, and (iii) an
agreement by Borrower to indemnify Agent and Lenders for any payments received
by Agent and Lenders that are applied to the Obligations that may subsequently
be returned or otherwise not paid for any reason.
7. EVENTS OF DEFAULT AND REMEDIES.
7.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” un-der this Agreement, and Borrower shall give
Agent im-mediate written notice thereof:
(a)Any warranty, represen-tation, statement, report or certificate made or
delivered to Agent or a Lender by Borrower or any of Borrower's officers,
em-ployees or agents, now or in the future, shall be untrue or misleading in a
material respect when made or deemed to be made; or
(b)Borrower shall fail to pay when due any Loan or any interest thereon or fail
to pay any other monetary Obligation within three Business Days of the same
becoming due; or
(c)any Overadvance occurs, unless it is cured within two Business Days after it
occurs; or


-9-

--------------------------------------------------------------------------------

Exhibit 10.2


(d)Borrower shall fail to comply with any non-monetary Obligation which by its
nature cannot be cured, or shall fail to comply with the provisions of Section
3.1 (titled “Corporate Existence”, but solely as it relates to failure of
Borrower to continue to be duly organized and validly existing under the laws of
the jurisdiction of its incorporation or organization), Section 3.8 (titled “Tax
Returns and Payments; Pension Contributions”), Section 4.4 (titled “Lockbox”),
Section 5.2 (titled “Insurance”), Section 5.4 (titled “Access to Collateral,
Books and Records”), Section 5.5 (titled “Negative Covenants”), Section 5 of the
Schedule (titled “Financial Covenants”), Section 6 of the Schedule (titled
“Reporting”), or Section 8 of the Schedule (titled “Additional Provisions”); or
(e)Borrower shall fail to per-form any other non-monetary Obligation, which
failure is not cured within ten Business Days after the date due; provided,
however, that if the default cannot by its nature be cured within such ten-day
period or cannot after diligent attempts by Borrower be cured within such
ten-day period, and such default is likely to be cured within a reasonable time,
then Borrower shall have an additional reasonable period (which shall not in any
case exceed an additional ten Business Days) to attempt to cure such default,
and within such reasonable time period the failure to have cured such default
shall not be deemed an Event of Default (but no Loans shall be made during such
cure period); or
(f)any Collateral becomes subject to any Lien (other than a Permitted Lien)
which is not cured within 10 days af-ter the occurrence of the same; or
(g)any Collateral is attached, seized, subjected to a writ or distress warrant,
or is levied upon, and such attachment, seizure, writ or distress warrant or
levy has not been removed, discharged or rescinded within 10 days, or if
Borrower is enjoined, restrained, or in any way prevented by court order from
continuing to conduct all or any material part of its business affairs, or if a
judgment or other claim above $300,000 becomes a Lien on any of the Collateral
which is not removed or fully bonded within 10 days after it arises, or if a
notice of lien, levy, or assessment is filed of record with respect to any of
the Collateral by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency; or
(h)a default or event of default shall occur under any document or agreement
evidencing or relating to any Permitted Indebtedness in excess of $500,000
(after the expiration of any cure period under the documents relating thereto),
unless waived by the holder of such Permitted Indebtedness; or
(i)a final judgment or judgments for the payment of money (not covered by
independent third-party insurance as to which liability has been accepted by
such carrier) in an amount, individually or in the aggregate, of at least
$500,000 shall be rendered against Borrower, and within 30 days after the entry,
assessment or issuance thereof, the same shall not be satisfied, discharged or
paid, or after execution thereof, stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay (provided
that no Loans shall be made prior to the satisfaction, payment, discharge, stay,
or bonding of such judgments); or
(j)Dissolution, termina-tion of existence, temporary or permanent suspension of
business, insolvency or business failure of Borrower or any Guarantor; or
appointment of a receiver, trustee or custo-dian, for all or any part of the
property of, assignment for the benefit of creditors by, or the commencement of
any Insolvency Proceeding by Borrower or any Guarantor; or
(k)the com-mencement of any Insolvency Proceeding against Borrower or any
Guarantor, which is not cured by the dismissal thereof within 45 days after the
date commenced (but no Loans or other extensions of credit need be made or
provided by Lenders until such dismissal had occurred); or
(l)any revocation or termination of, or limita-tion or denial of liability upon,
or default under, any guaranty of the Obligations, or any document or agreement
securing such guaranty or relating thereto, or any attempt to do any of the
foregoing, or death of any Guarantor; or
(m)a Change in Control shall occur; or
(n)Borrower shall generally not pay its debts as they become due, or Borrower
shall conceal, remove or transfer any part of its property, with intent to
hinder, delay or defraud its creditors, or make or suffer any transfer of any of
its prop-erty which may be fraudulent under any bankruptcy, fraudulent
conveyance or similar law; or
(o)a Material Adverse Change shall occur; or
(p)any Loan Document, other than in connection with the satisfaction in full of
the Obligations, ceases to be in full force and effect or ceases to give Agent
and Lenders a valid and perfected Lien in the Collateral with the priority
required by the relevant Loan Document; or Borrower contests in any manner the
validity or enforceability of any Loan Document.


-10-

--------------------------------------------------------------------------------

Exhibit 10.2


A Lender may cease making any Loans and providing any Ancillary Services
hereunder during any of the above cure periods, and thereafter if an Event of
Default has occurred and is continuing.
7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, and at any time thereafter, Agent may at its option, and shall upon the
request of Required Lenders, at their option, and without notice or demand of
any kind (all of which are hereby expressly waived by Borrower), may do any one
or more of the following: (a) Cease making Loans or other-wise extending credit
to Borrower under this Agreement or any other Loan Document; (b) Accelerate and
de-clare all or any part of the Obligations to be immediately due, payable, and
performable, notwithstanding any de-ferred or installment payments allowed by
any instrument evidencing or relating to any Obligation; provided, however, that
upon the occurrence and continuance of any Event of Default described in Section
7.1(j), 7.1(k) or Section 7.1(n), the obligation of Lenders to make Loans and
provide Ancillary Services shall automatically terminate and the Obligations
shall automatically become due and payable; (c) Take posses-sion of any or all
of the Collateral wherever it may be found, and for that purpose Borrower hereby
authorizes Agent without judicial process to enter onto any of Borrower's
premises without interference to search for, take possession of, keep, store, or
remove any of the Collateral, and remain on the premises or cause a custo-dian
to remain on the premises in exclusive control thereof, without charge for so
long as Agent deems it necessary, in its Good Faith Business Judgment, in order
to complete the enforcement of its rights under this Agreement or any other
agreement; provided, however, that should Agent seek to take posses-sion of any
of the Collateral by court process, Borrower hereby irrevocably waives: (i) any
bond and any surety or security relating thereto required by any statute, court
rule or otherwise as an incident to such possession; (ii) any demand for
possession prior to the commencement of any suit or action to recover possession
thereof; and (iii) any requirement that Agent retain possession of, and not
dis-pose of, any such Collateral until after trial or final judg-ment; (d)
Require Borrower to assemble any or all of the Collateral and make it available
to Agent at places desig-nated by Agent which are reasonably convenient to Agent
and Borrower, and to remove the Collateral to such locations as Agent may deem
advisable; (e) Complete the processing, manufacturing or repair of any
Collateral prior to a disposition thereof and, for such purpose and for the
purpose of removal, Agent shall have the right to use Borrower's premises,
vehicles, hoists, lifts, cranes, and other Equip-ment and all other property
without charge; (f) Sell, lease or otherwise dispose of any of the Collateral,
in its condi-tion at the time Agent obtains possession of it or after further
manufacturing, processing or repair, at one or more public and/or private sales,
in lots or in bulk, for cash, ex-change or other property, or on credit, and to
adjourn any such sale from time to time without notice other than oral
announcement at the time scheduled for sale. Agent shall have the right to
conduct such disposition on Borrower's premises without charge, for such time or
times as Agent deems reasonable, or on Agent's premises, or elsewhere and the
Collateral need not be located at the place of dis-position. Agent (or any
entity formed by Agent, at the direction of the Required Lenders, for this
purpose) may directly or through any Affiliate purchase or lease any Collateral
at any such pub-lic disposition, and if permissible under applicable law, at any
private disposition. Any sale or other disposition of Collateral shall not
relieve Borrower of any liability Borrower may have if any Collateral is
defective as to title or physical condition or otherwise at the time of sale;
(g) demand payment of, and collect any Accounts and General Intangibles
comprising Collateral and, in connec-tion therewith, Borrower irrevocably
authorizes Agent to endorse or sign Borrower's name on all collections,
receipts, instruments and other documents, to take posses-sion of and open mail
addressed to Borrower and remove therefrom payments made with respect to any
item of the Collateral or proceeds thereof, and, in Agent's Good Faith Business
Judgment, to grant extensions of time to pay, compromise claims and settle
Accounts and the like for less than face value; (h) demand and receive
possession of any of Borrower's federal and state income tax returns and the
books and records utilized in the preparation thereof or re-ferring thereto; and
(i) set off any of the Obligations against any general, special or other Deposit
Accounts of Borrower maintained with Agent or any Lender. All reasonable
attorneys' fees, expenses, costs, liabilities and obligations incurred by Agent
and Lenders with respect to the foregoing shall be added to and become part of
the Obligations, shall be due on demand, and shall bear interest at a rate equal
to the highest interest rate applicable to any of the Obligations. Without
limiting any of Agent's or any Lender’s rights and remedies, from and after the
occurrence and during the continuance of any Event of Default, the interest rate
applicable to the Obligations shall be increased by an additional three percent
per annum (the “Default Rate”).
7.3 Standards for Determining Commercial Reasonableness. Borrower, Agent and
Lenders agree that a sale or other disposition (collectively, “Sale”) of any
Collateral which complies with the following standards will conclu-sively be
deemed to be commercially reasonable: (i) notice of the Sale is given to
Borrower at least ten days prior to the Sale, and, in the case of a public Sale,
notice of the Sale is published at least five days before the date of the Sale
in a newspaper of general circulation in the county where the Sale is to be
conducted; (ii) notice of the Sale describes the Collateral in general,
non-specific terms; (iii) the Sale is conducted at a place designated by Agent,
with or without the Collateral being present; (iv) the Sale commences at any
time between 8:00 a.m. and 6:00 p.m.; (v) payment of the purchase price in cash
or by cashier’s check or wire transfer is required; (vi) with respect to any
Sale of any of the Collateral, Agent may (but is not obligated to) direct any
prospective purchaser to ascertain directly from Borrower any and all
information concerning the same. Agent shall be free to employ other methods of
noticing and selling the Collateral, in its discretion, if they are commercially
reasonable.
7.4 Investment Property. If a Default or an Event of Default has occurred and is
continuing, Borrower shall hold all payments on, and proceeds of, and
distributions with respect to, Investment Property in trust for Agent for the
benefit of Lenders, and Borrower shall deliver all such payments, proceeds and
distributions to Agent for the benefit of Lenders, immediately upon receipt,


-11-

--------------------------------------------------------------------------------

Exhibit 10.2


in their original form, duly endorsed, to be applied to the Obligations in such
order as Agent shall determine. Borrower recognizes that Agent may be unable to
make a public sale of any or all of the Investment Property, by reason of
prohibitions contained in applicable securities laws or otherwise, and expressly
agrees that a private sale to a restricted group of purchasers for investment
and not with a view to any distribution thereof shall be considered a
commercially reasonable sale thereof.
7.5 Power of Attorney. Upon the occurrence and during the continuance of any
Event of Default, without limiting Agent’s or any Lender’s other rights and
remedies, Borrower grants to Agent an irrevocable power of attorney coupled with
an interest, authorizing and permitting Agent (acting through any of its
employees, attorneys or agents) at any time, at its option, but without
obligation, with or without notice to Borrower, and at Borrower's expense, to do
any or all of the following, in Borrower's name or otherwise, but Agent agrees
that if it exercises any right hereunder, it will do so in good faith and in a
commercially reasonable manner: (a) execute on behalf of Borrower any docu-ments
that Agent may, in its Good Faith Business Judgment, deem advis-able in order to
perfect and maintain Agent's and Lenders’ security in-terest in the Collateral,
or in order to exercise a right of Borrower, Agent or any Lender, or in order to
fully consummate all the transactions contemplated under this Agreement, and all
other Loan Documents; (b) execute on behalf of Borrower, any invoices relating
to any Account, any draft against any Account Debtor and any notice to any
Account Debtor, any proof of claim in bankruptcy, any Notice of Lien, claim of
mechanic's, materialman's or other Lien, or assignment or satisfaction of
mechanic's, materialman's or other Lien; (c) take control in any manner of any
cash or non-cash items of payment or proceeds of Collateral; en-dorse the name
of Borrower upon any instruments, or doc-uments, evidence of payment or
Collateral that may come into Agent's or any Lender’s possession; (d) endorse
all checks and other forms of remittances received by Agent or any Lender; (e)
pay, contest or settle any Lien and adverse claim in or to any of the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; (f) grant extensions of time to pay, compromise
claims and settle Accounts and General Intangibles for less than face value and
execute all releases and other documents in connection therewith; (g) pay any
sums required on account of Borrower's taxes or to secure the release of any
Liens therefor, or both; (h) settle and adjust, and give releases of, any
insurance claim that relates to any of the Collateral and obtain payment
therefor; (i) instruct any third party having custody or con-trol of any books
or records belonging to, or relating to, Borrower to give Agent the same rights
of access and other rights with respect thereto as Agent has under this
Agreement; and (j) take any action or pay any sum re-quired of Borrower pursuant
to this Agreement and any other Loan Documents; (k) enter into a short-form
intellectual property security agreement consistent with the terms of this
Agreement for recording purposes only or modify, in its sole discretion, any
intellectual property security agreement entered into between Borrower and Agent
without first obtaining Borrower’s approval of or signature to such modification
by amending exhibits thereto, as appropriate, to include reference to any right,
title or interest in any Copyrights, Patents or Trademarks acquired by Borrower
after the execution hereof or to delete any reference to any right, title or
interest in any Copyrights, Patents or Trademarks in which Borrower no longer
has or claims to have any right, title or interest; and (l) file, in its sole
discretion, one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral; provided Agent may exercise such
power of attorney to sign the name of Borrower on any of the documents described
in clauses (k) and (l) above, regardless of whether an Event of Default has
occurred. Any and all reasonable sums paid and any and all reasonable costs,
expenses, lia-bilities, obligations and attorneys' fees incurred by Agent or any
Lender with respect to the foregoing shall be added to and become part of the
Obligations, shall be payable on demand, and shall bear interest at a rate equal
to the highest interest rate applicable to any of the Obligations. In no event
shall Agent's or any Lender’s rights under the foregoing power of attorney or
any of Agent's or any Lender’s other rights under this Agreement be deemed to
indicate that Agent or any Lender is in control of the busi-ness, management or
properties of Borrower.
7.6 Application of Proceeds. All proceeds realized as the result of any Sale of
the Collateral shall be applied by Agent first to the reasonable costs,
expenses, liabilities, obligations and attorneys' fees incurred by Agent and
Lenders in the exercise of its rights under this Agreement, second to the
interest due upon any of the Obligations and fees due with respect to Ancillary
Services Obligations pro rata based upon the Lenders’ respective Pro Rata Shares
of the Obligations, and third to the principal of the Obligations, pro rata
based upon the Lenders’ respective Pro Rata Shares of the Obligations. Any
surplus shall be paid to Borrower or other persons legally entitled thereto;
Borrower shall remain liable to Agent and Lenders for any deficiency. If, Agent,
in its Good Faith Business Judgment, directly or indirectly en-ters into a
deferred payment or other credit transaction with any purchaser at any Sale of
Collateral, Agent shall have the option, exercisable at any time, in its Good
Faith Business Judgment, of either reducing the Obligations by the principal
amount of purchase price or deferring the reduction of the Obligations until the
actual receipt by Agent of the cash therefor.
7.7 Remedies Cumulative. In addition to the rights and remedies set forth in
this Agreement, Agent and Lenders shall have all the other rights and remedies
accorded a secured party un-der the Code and under all other applicable laws,
and under any other instrument or agreement now or in the future entered into
between Agent and any Lender and Borrower, and all of such rights and remedies
are cumulative and none is exclusive. Exercise or partial exercise by Agent or
any Lender of one or more of its rights or remedies shall not be deemed an
election, nor bar Agent or any Lender from sub-sequent exercise or partial
exercise of any other rights or remedies. The failure or delay of Agent or any
Lender to exercise any rights or remedies shall not operate as a waiver thereof,
but all rights and remedies shall continue in full force and ef-fect until all
of the Obligations have been fully paid and performed.


-12-

--------------------------------------------------------------------------------

Exhibit 10.2


8.    DEFINITIONS. As used in this Agreement, the fol-lowing terms have the
following meanings:
“Account Debtor” means the obligor on an Account.
“Accounts” means all present and future “accounts” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all accounts receivable and other sums
owing to Borrower.
“Affiliate” means, with respect to any Person, a relative, partner, shareholder,
director, officer, or employee of such Person, or any parent or subsidiary of
such Person, or any Person controlling, controlled by or under common control
with such Person.
“this Agreement”, “the Loan Agreement” and “this Loan Agreement” refer
collectively to this Loan and Security Agreement and the Schedule and all
exhibits and schedules thereto, as the same may be modified, amended or restated
from time to time by a written agreement signed by Borrower and Agent and
Lenders.
“Anti-Terrorism Laws” means any applicable laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
applicable laws comprising or implementing the Bank Secrecy Act, and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Assets Control and any other enabling legislation or executive order
relating thereto (as any of the foregoing applicable laws may from time to time
be amended, renewed, extended or replaced).
“Business Day” means a day on which Agent is open for business.
“Change in Control” means:
(i) a sale, lease, license or other disposition of all or substantially all of
the assets of Borrower,
(ii) any consolidation or merger of Borrower with or into any other corporation
or other entity or person, or any other corporate reorganization, in which the
holders of the capital stock of Borrower immediately prior to such
consolidation, merger or reorganization, hold less than fifty percent (50%) of
the voting power of the surviving entity (or, if the surviving entity is a
wholly owned subsidiary, its parent) immediately after such consolidation,
merger or reorganization; or
(iii) any transaction or series of related transactions in which in excess of
fifty percent (50%) of Borrower’s voting power is transferred; provided that a
Change of Control shall not include (x) any consolidation or merger effected
exclusively to change the domicile of Borrower, or (y) any transaction or series
of transactions principally for bona fide equity financing purposes in which
cash is received by Borrower or any successor; or
(iv) a transaction, other than a bona fide investment or series of investments
in equity securities of Borrower from investors acceptable to Lender in its Good
Faith Business Judgment, in which any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of a sufficient number of shares of all
classes of stock then outstanding of Borrower ordinarily entitled to vote in the
election of directors, empowering such “person” or “group” to elect a majority
of the Board of Directors of Borrower, who did not have such power before such
transaction.
“Code” means the Uniform Commercial Code as adopted and in effect in the State
of New York from time to time.
“Collateral” has the meaning set forth in Section 2 above.
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.
“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by Agent and Required Lenders
or cured within any applicable cure period.
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.


-13-

--------------------------------------------------------------------------------

Exhibit 10.2


“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
“Default Rate” has the meaning set forth in Section 7.2 above.
“Deposit Accounts” means all present and future “deposit accounts” as defined in
the Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all general and special bank
accounts, demand accounts, checking accounts, savings accounts and certificates
of deposit.
“Eligible Accounts” means collectively Eligible Borrower Accounts and Eligible
UK Accounts.
“Eligible Borrower Accounts” means Accounts and General Intangibles arising in
the ordinary course of Borrower's business from the sale of goods or the
rendition of services, or the non-exclusive licensing of Intellectual Property,
which Agent, in its Good Faith Business Judgment, shall deem eligible for
borrowing. Without limiting the fact that the determina-tion of which Accounts
are eligible for borrowing is a matter of Agent’s Good Faith Business Judgment,
the following (the “Minimum Eligibility Requirements”) are the minimum
requirements for an Account to be an Eligible Account:
(i) the Account must not be outstanding for more than 120 days from its invoice
date (the “Eligibility Period”);
(ii) the Account must not represent progress billings, or be due under a
fulfillment or requirements contract with the Account Debtor;
(iii) the Account must not be subject to any contingencies (including Accounts
arising from sales on consignment, guaranteed sale, bill and hold, sale on
approval, or other terms pursuant to which payment by the Account Debtor may be
condi-tional);
(iv) the Account must not be owing from an Account Debtor with whom Borrower has
any dispute (whether or not relating to the particular Account), but if an
Account is owing from an Account Debtor with whom Borrower has any dispute, the
Account will not be Eligible under this clause (iv) only to the extent of the
amount of the dispute;
(v) the Account must not be owing from an Affiliate of Borrower;
(vi) the Account must not be owing from an Account Debtor which is subject to
any Insolvency Proceeding, or becomes insolvent, or from which collection of the
Account is doubtful (as determined by Agent in its Good Faith Business
Judgment);
(vii) the Account must not be owing from the United States or any department,
agency or instrumentality thereof (unless there has been compliance, to Agent’s
satisfaction, with the United States Assignment of Claims Act);
(viii) the Account must not be owing from an Account Debtor located outside the
United States;
(ix) the Account must have been billed to the Account Debtor and must not
represent deposits (such as good faith deposits) or other property of the
Account Debtor held by Borrower for the performance of services or delivery of
goods which Borrower has not yet performed or delivered;
(x) the Account must not be owing from an Account Debtor to whom Borrower is or
may be liable for goods purchased from such Account Debtor or otherwise (but, in
such case, the Account will be deemed not eligible only to the extent of any
amounts owed by Borrower to such Account Debtor).
Accounts owing from one Account Debtor will not be deemed Eligible Accounts to
the extent they exceed 25% of the total Eligible Accounts outstanding. In
addi-tion, if more than 25% of the Accounts owing from an Account Debtor are
outstanding for a period longer than their Eligibility Period or are otherwise
not Eligible Accounts, then all Accounts owing from that Account Debtor will be
deemed ineligible for borrowing. Agent may, from time to time, in its Good Faith
Business Judgment, revise the Minimum Eligibility Requirements, upon 30 days
prior written notice to Borrower.
“Eligible UK Accounts” means Accounts which meet all of the requirements of
“Eligible Borrower Accounts”, except for the fact that (i) they arise in the
ordinary course of the UK Sub’s business, (ii) they are owing to the UK Sub,
(ii) they are owing from an Account Debtor located outside the United States,
and (iv) they are owing in British Pounds; provided that Eligible UK Accounts
may not constitute more than 30% of the total of Eligible Borrower Accounts and
Eligible UK Accounts.
“Equipment” means all present and future “equipment” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all machinery, fixtures, goods, vehicles
(including motor vehicles and trailers), and any interest in any of the
foregoing.
“Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.
“Federal Funds Effective Rate” means, for any day, a rate per annum (rounded
upward to the nearest 1/100th of 1%) equal to the rate published by the Federal
Reserve Bank of New York on the preceding Business Day or, if no such rate is so
published, the average rate per annum, as determined by Agent, quoted for
overnight Federal Funds transactions last arranged prior to such day.
“Foreign Subs” has the meaning given in Section 8(d) of the Schedule.


-14-

--------------------------------------------------------------------------------

Exhibit 10.2


“GAAP” means generally accepted accounting principles consistently applied, as
in effect from time to time in the United States.
“General Intangibles” means all present and future “general intangibles” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all Intellectual
Property, payment intangibles, royalties, contract rights, goodwill, franchise
agreements, purchase orders, customer lists, route lists, telephone numbers,
domain names, claims, income tax refunds, security and other deposits, options
to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.
“Good Faith Business Judgment” means Agent’s and Lenders’ business judgment,
exercised honestly and in good faith and not arbitrarily.
“Guarantor” means any Person who has guaranteed, or in the future guarantees,
any of the Obligations.
“including” means including (but not limited to).
“Indebtedness” means (a) all indebtedness created, assumed or incurred in any
manner by Borrower representing money borrowed (including by the issuance of
debt securities, notes, bonds debentures or similar instruments), (b) all
indebtedness for the deferred purchase price of property or services, (c) the
Obligations, (d) obligations and liabilities of any Person secured by a Lien or
claim on property owned by Borrower, even though Borrower has not assumed or
become liable therefor, (e) obligations and liabilities created or arising under
any capital lease or conditional sales contract or other title retention
agreement with respect to property used or acquired by Borrower, even though the
rights and remedies of the lessor, seller or lender are limited to repossession
or otherwise limited; (f) all obligations of Borrower on or with respect to
letters of credit, bankers’ acceptances and other similar extensions of credit
whether or not representing obligations for borrowed money; and (g) the amount
of any Contingent Obligations.
“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following: Copyrights, Trademarks and Patents; any and all trade
secrets, and any and all intellectual property rights in computer software and
computer software products now or hereafter existing, created, acquired or held;
any and all design rights which may be available to Borrower now or hereafter
existing, created, acquired or held; any and all claims for damages by way of
past, present and future infringement of any of the rights included above, with
the right, but not the obligation, to sue for and collect such damages for said
use or infringement of the intellectual property rights identified above; all
licenses or other rights to use any of the Copyrights, Patents or Trademarks,
and all license fees and royalties arising from such use; and all amendments,
renewals and extensions of any of the Copyrights, Trademarks or Patents.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other state, federal or other bankruptcy or insolvency law, now or
hereafter in effect, including assignments for the benefit of creditors, formal
or informal moratoria, compositions, extension generally with its creditors, or
proceedings seeking reorganization, arrangement, readjustment of debt,
dissolution or liquidation, or other relief.
“Inventory” means all present and future “inventory” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of Borrower’s
custody or possession or in transit, and including any returned goods and any
documents of title representing any of the above.
“Investment” means any beneficial ownership interest in any Person (including
stock, securities, partnership interest, limited liability company interest, or
other interests), and any loan, advance or capital contribution to any Person,
including the creation or capital contribution to a wholly-owned or
partially-owned subsidiary)
“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance. For the avoidance of doubt, a license of rights
is not a “Lien”.
“Loan Documents” means, collectively, this Agreement, the Representations, and
all other present and future documents, instruments and agreements between
Agent, or Agent and Lenders and Borrower, including, but not limited to those
relating to this Agreement, and all amendments and modifications thereto and
replacements therefor.
“Material Adverse Change” means a material adverse effect on (i) the operations,
business or financial condition of Borrower taken as a whole, (ii) the ability
of Borrower to repay the Obligations or otherwise perform its obligations under
the Loan Documents, or (iii) Borrower’s interest in, or the value, perfection or
priority of Agent’s security interest in the Collateral for the benefit of
Lenders.


-15-

--------------------------------------------------------------------------------

Exhibit 10.2


“Obligations” means all present and future Loans, ad-vances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to Agent or any Lender, whether evidenced by this Agreement or any note
or other instrument or document, or otherwise, whether aris-ing from an
extension of credit, opening of a letter of credit, banker's acceptance, loan,
guaranty, indemnifica-tion, Ancillary Services, or otherwise, whether direct or
indirect (including, without limitation, those acquired by assignment and any
participation by Agent in Borrower's debts owing to oth-ers, and any interest
and other obligations that accrue after the commencement of an Insolvency
Proceeding), absolute or contingent, due or to become due, includ-ing, without
limitation, all interest, charges, expenses, fees, attorney's fees, expert
witness fees, audit fees, letter of credit fees, collateral monitoring fees,
closing fees, facility fees, termination fees, minimum interest charges and any
other sums chargeable to Borrower under this Agreement or under any other Loan
Documents.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Property” means the following as defined in the Code in effect on the
date hereof with such additions to such term as may hereafter be made, and all
rights relating thereto: all present and future “commercial tort claims”
(including without limitation any commercial tort claims identified in the
Representations), “documents”, “instruments”, “promissory notes”, “chattel
paper”, “letters of credit”, “letter-of-credit rights”, “fixtures”, “farm
products” and “money”; and all other goods and personal property of every kind,
tangible and intangible, whether or not governed by the Code.
“Overadvance” is defined in Section 1.3.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment” means all checks, wire transfers and other items of payment received
by Agent (including proceeds of Accounts and payment of the Obligations in full)
for credit to Borrower’s outstanding Loans.
“Permitted Indebtedness” means:
(i) the Obligations;
(ii) trade payables incurred in the ordinary course of business;
(iii) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(iv) capitalized leases and purchase money Indebtedness secured by Permitted
Liens in an aggregate amount not exceeding $5,000,000 at any time outstanding,
provided the amount of such capitalized leases and purchase money Indebtedness
do not exceed, at the time they were incurred, the lesser of the cost or fair
market value of the property so leased or financed with such Indebtedness;
(v) Subordinated Debt;
(vi) Indebtedness of Borrower to any Subsidiary;
(vii) Contingent Obligations of Borrower permitted under Section 5.5 (x);
(viii) extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness in clauses (ii) through (viii) above,
provided that the principal amount thereof is not increased and the terms
thereof are not modified to impose more burdensome terms upon Borrower.
“Permitted Investments” means:
(i) Investments existing on the date hereof and disclosed on Exhibit C;
(ii) Marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency or any State thereof maturing within one
year from the date of acquisition thereof, commercial paper maturing no more
than one year from the date of creation thereof and currently having rating of
at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, Agent’s or a Lender’s certificates of deposit maturing no
more than one year from the date of investment therein, and Agent’s or a
Lender’s money market accounts; Investments in regular deposit or checking
accounts held with Agent or a Lender or subject to a control agreement in favor
of Agent for the benefit of Lenders;
(iii) Investments of a Borrower in another Borrower and Investments in Foreign
Subs permitted by Section 8(d) of the Schedule;
(iv) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; and
(v) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business;


-16-

--------------------------------------------------------------------------------

Exhibit 10.2


(vi) Investments permitted under Section 5.5(xi);
(vii) Investments not to exceed $250,000 in the aggregate in any fiscal year
consisting of (i) travel advances and employee relocation loans and other
employee loans and advances in the ordinary course of business; and (ii) the
acceptance of notes from employees, officers or directors for the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;
(viii) Deposit and securities accounts maintained with banks and other financial
institutions to the extent expressly permitted under Section 8(b) of the
Schedule; and
(ix) joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the nonexclusive licensing of technology, the development
of technology or the providing of technical support, provided that any cash
investments by Borrower do not exceed $250,000 in the aggregate in any fiscal
year.
“Permitted Liens” means the following:
(i) purchase money security interests in specific items of Equipment;
(ii) leases of specific items of Equipment;
(iii) Liens for taxes not yet payable;
(iv) security interests which are consented to in writing by Agent, which
consent may be withheld in its Good Faith Business Judgment, and which are
subordinate to the security interest of Agent and Lenders pursuant to a
Subordination Agreement in such form and containing such provisions as Agent
shall specify in its Good Faith Business Judgment;
(v) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default, provided no action is taken to enforce the
same against any Collateral unless such action has been bonded or stayed pending
appeal;
(vi) security interests being terminated substantially concurrently with this
Agreement;
(vii) Liens incurred on deposits made in the ordinary course of business in
connection with workers compensation, unemployment insurance, social security
and other like laws or to secure the performance of statutory obligations, in an
aggregate amount not exceeding $250,000 at any time;
(viii) Liens of mechanics, materialmen, workers, repairmen, fillers and common
carriers arising by operation of law for amounts that are not yet due and
payable or which are being contested in good faith by Borrower by appropriate
proceedings, in an aggregate amount not exceeding $250,000 at any time; and
(ix) deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, surety and appeal bonds and other
obligations of a like nature arising in the ordinary course of business, in an
aggregate amount not exceeding $100,000 at any time.
Agent will have the right to require, as a condition to its consent under
sub-paragraph (iv) above, that the holder of the additional se-curity interest
or voluntary Lien sign a subordination agreement in such form and substance as
Agent shall specify, acknowledge that the secu-rity interest is subordinate to
the security interest in favor of Agent and Lenders, and agree not to take any
action to enforce its subordinate security interest so long as any Obligations
remain outstanding, and that Borrower agree that any un-cured default in any
obligation secured by the subordinate security interest shall also constitute an
Event of Default under this Agreement.
“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organiza-tion, association,
corporation, government, or any agency or political division thereof, or any
other entity.
“Prime Rate” means the variable rate of interest per annum equal to the higher
of (a) the rate of interest from time to time published by the Board of
Governors of the Federal Reserve System as the "Bank Prime Loan" rate in Federal
Reserve Statistical Release H.I5(519) entitled "Selected Interest Rates" or any
successor publication of the Federal Reserve System reporting the Bank Prime
Loan rate or its equivalent, or (b) the Federal Funds Effective Rate plus fifty
(50) basis points. The statistical release generally sets forth a Bank Prime
Loan rate for each Business Day. The applicable Bank Prime Loan rate for any
date not set forth shall be the rate set forth for the last preceding date. In
the event the Board of Governors of the Federal Reserve System ceases to publish
a Bank Prime Loan rate or its equivalent, the rate for purposes of sub-clause
(a) of this definition shall be a variable rate of interest per annum equal to
the highest of the "prime rate", "reference rate", "base rate", or other similar
rate announced from time to time by any of the three largest banks (based on
combined capital and surplus) headquartered in New York, New York (with the
understanding that any such rate may merely be a reference rate and may not
necessarily represent the lowest or best rate actually charged to any customer
by any such bank.
“Representations” means the written Representations and Warranties provided by
Borrower to Agent referred to in the Schedule.
“Reserves” means, as of any date of determination, such amounts as Agent may
from time to time establish and revise in its Good Faith Business Judgment,
reducing the amount of Revolving Loans, and other financial accommodations which
would


-17-

--------------------------------------------------------------------------------

Exhibit 10.2


otherwise be available to Borrower under the lending formulas provided in the
Schedule: (a) to reflect events, conditions, contingencies or risks which, as
determined by Agent in its Good Faith Business Judgment, do or may adversely
affect (i) the Collateral or any other property which is security for the
Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower
or any Guarantor, or (iii) the security interests and other rights of Agent and
Lenders in the Collateral (including the enforceability, perfection and priority
thereof); or (b) to reflect Agent's good faith belief that any Collateral report
or financial information furnished by or on behalf of Borrower or any Guarantor
to Agent is or may have been incomplete, inaccurate or misleading in any
material respect; or (c) in respect of any state of facts which Agent determines
in good faith constitutes an Event of Default or may, with notice or passage of
time or both, constitute an Event of Default.
“Required Lenders” is defined in Exhibit A hereto.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a Person named on the OFAC-maintained list of
“Specially Designated Nationals” (as defined by OFAC).
“Subordinated Debt” means unsecured Indebtedness on terms satisfactory to Agent
in its Good Faith Business Judgment (which shall include, without limitation, no
current cash payments and a due date on or after three months after the Maturity
Date), and which is subordinated to the Obligations pursuant to a Subordination
Agreement between Agent for the benefit of Lenders and the holder of such
Indebtedness, in such form as Agent shall specify in its Good Faith Business
Judgment.
“Subsidiary” means, with respect to any Person, a Person of which more than 50%
of the voting stock or other equity interests is owned or controlled, directly
or indirectly, by such Person or one or more Affiliates of such Person.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“UK Sub” is defined in Section 8(d) of the Schedule.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
Other Terms. All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied. All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.
8A. AGENTED CREDIT PROVISIONS. The Agented Credit Provisions in Exhibit A hereto
are a part of this Agreement and are incorporated herein by this reference
9.    GENERAL PROVISIONS.
9.1 Application of Payments. All payments with re-spect to the Obligations may
be applied, and in Agent's Good Faith Business Judgment reversed and re-applied,
to the Obligations, in such order and manner as Agent shall determine in its
Good Faith Business Judgment. Agent shall not be required to credit Borrower's
account for the amount of any item of payment which is unsatisfactory to Agent
in its Good Faith Business Judgment, and Agent may charge Borrower's loan
account for the amount of any item of payment which is returned to Agent unpaid.
In computing interest on the Obligations, all Payments will be deemed received
and applied by Agent on account of the Obligations when received in immediately
available funds, provided that, if such immediately available funds are received
after 1:00 PM Eastern Time on any day, they shall be deemed received and so
applied on the next Business Day.
9.2 Increased Costs and Reduced Return. If a Lender shall have determined that
the adoption or implementation of, or any change in, any law, rule, treaty or
regulation, or any policy, guideline or directive of, or any change in, the
interpretation or administration thereof by, any court, central bank or other
administrative or governmental authority, or compliance by Lender with any
directive of, or guideline from, any central bank or other Governmental
Authority or the introduction of, or change in, any accounting principles
applicable to Lender (whether or not having the force of law) shall (i) subject
the Lender to any tax, duty or other charge with respect to this Agreement or
any Loan made hereunder, or change the basis of taxation of payments to Lender
of any amounts payable hereunder (except for taxes on the overall net income of
Lender), (ii) impose, modify or deem applicable any reserve, special deposit or
similar requirement against any Loan, or against assets of or held by, or
deposits with or for the account of, or credit extended by, Lender, or
(iii) impose on Lender any other condition regarding this Agreement or any Loan,
and the result of any event referred to in clauses (i), (ii) or (iii) above
shall be to increase the cost to Lender of making any Loan,


-18-

--------------------------------------------------------------------------------

Exhibit 10.2


or agreeing to make any Loan or to reduce any amount received or receivable by
Lender, then, upon demand by Lender, Borrower shall pay to Lender such
additional amounts as will compensate the Lender for such increased costs or
reductions in amount. For purposes of this Agreement, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, guidelines and
directives in connection therewith and (ii) all requests, rules, guidelines, or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case, be deemed to have been adopted and gone into effect after the date
of this Agreement. All amounts payable under this Section shall bear interest
from the date of demand by the Lender until payment in full to the Lender at the
highest interest rate applicable to the Obligations. With respect to this
Section 9.2, Lender shall treat Borrower no differently than Lender treats other
similarly situated Borrowers. A certificate of the Lender claiming compensation
under this Section, specifying the event herein above described and the nature
of such event shall be submitted by the Lender to Borrower, setting forth the
additional amount due and an explanation of the calculation thereof, and the
Lender's reasons for invoking the provisions of this Section, and the same shall
be final and conclusive absent manifest error.
9.3 Charges to Accounts. Agent may, in its discretion, require that Borrower pay
monetary Obligations in cash to Agent, or charge them to Borrower’s Revolving
Loan account (in which event they will bear interest at the same rate
appli-cable to the Revolving Loans), or any of Borrower’s Deposit Accounts
maintained with Agent or a Lender.
9.4 Monthly Accountings. Agent may provide Borrower monthly with an account of
advances, charges, expenses and payments made pursuant to this Agreement. Such
account shall be deemed correct, accurate and bind-ing on Borrower and an
account stated (except for reverses and reapplications of payments made and
corrections of er-rors discovered by Agent), unless Borrower notifies Agent in
writing to the contrary within 60 days after such account is rendered,
describing the nature of any al-leged errors or omissions.
9.5 Notices. All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt re-quested,
addressed (i) to Borrower at the address shown in the heading to this Agreement,
or (ii) to Agent and Lenders at the addresses shown in the heading to this
Agreement, or (iii) for either party at any other address designated in writing
by one party to the other party. All no-tices shall be deemed to have been given
upon delivery in the case of notices personally delivered, or at the expira-tion
of one Business Day following delivery to the private delivery service, or two
Business Days following the de-posit thereof in the United States mail, with
postage pre-paid.
9.6 Severability. Should any provision of this Agreement be held by any court of
competent jurisdiction to be void or unenforceable, such defect shall not affect
the remainder of this Agreement, which shall continue in full force and effect.
9.7 Integration. This Agreement and such other written agreements, documents and
instruments as may be exe-cuted in connection herewith are the final, entire and
com-plete agreement among Borrower, Agent and Lenders and super-sede all prior
and contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement. There are no oral
under-standings, representations or agreements between the par-ties which are
not set forth in this Agreement or in other written agreements signed by the
parties in connection herewith.
9.8 Waivers; Indemnity. The failure of Agent or any Lender at any time or times
to require Borrower to strictly comply with any of the pro-visions of this
Agreement or any other Loan Document shall not waive or diminish any right of
Agent later to demand and re-ceive strict compliance therewith. Any waiver of
any de-fault shall not waive or affect any other default, whether prior or
subsequent, and whether or not similar. None of the provisions of this Agreement
or any other Loan Document shall be deemed to have been waived by any act or
knowledge of Agent or any Lender or its agents or employees, but only by a
specific written waiver signed by an authorized officer of Agent or Lender and
delivered to Borrower. Borrower waives the benefit of all statutes of
limitations relating to any of the Obligations or this Agreement or any other
Loan Document, and Borrower waives demand, protest, notice of protest and notice
of de-fault or dishonor, notice of payment and nonpayment, re-lease, compromise,
settlement, extension or renewal of any commercial paper, instrument, account,
General Intangible, document or guaranty at any time held by Agent or any Lender
on which Borrower is or may in any way be liable, and notice of any action taken
by Agent or any Lender, unless expressly required by this Agreement. Borrower
hereby agrees to indemnify Agent and Lenders and their respective affiliates,
subsidiaries, parent, directors, officers, employees, agents, and attorneys, and
to hold them harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including reasonable attor-neys' fees), of every kind, which they may sustain
or incur based upon or arising out of any of the Obligations, or any
relationship or agreement among Agent or any Lender and Borrower, or any other
matter, relating to Borrower or the Obligations; provided that this indemnity
shall not extend to damages proximately caused by the indemnitee’s own gross
negligence or willful misconduct. Notwithstanding any provision in this
Agreement to the contrary, the indemnity agreement set forth in this Section
shall survive any termination of this Agreement and shall for all purposes
continue in full force and effect.
9.9 Liability. NEITHER AGENT OR ANY LENDER NOR ANY OF ANY OF THEIR AFFILIATES,
SUBSIDIARIES, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ATTORNEYS SHALL BE
LIABLE FOR ANY CLAIMS, DE-MANDS, LOSSES OR DAMAGES, OF ANY KIND WHATSOEVER,
MADE, CLAIMED, INCURRED OR SUFFERED BY


-19-

--------------------------------------------------------------------------------

Exhibit 10.2


BORROWER OR ANY OTHER PARTY THROUGH THE ORDINARY NEGLIGENCE OF AGENT OR ANY
LENDER, OR ITS PARENT OR ANY OF ITS AFFILIATES, SUBSIDIARIES, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS OR ATTORNEYS, BUT NOTHING HEREIN SHALL RELIEVE AGENT
OR ANY LENDER FROM LIABILITY FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
NEITHER NOR ANY LENDER NOR ANY OF THEIR AFFILIATES, SUBSIDIARIES, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS OR ATTORNEYS SHALL BE RESPONSIBLE OR LIABLE TO
BORROWER OR TO ANY OTHER PARTY FOR ANY INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF ANY FINANCIAL
ACCOMMODATION HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT
OR AS A RESULT OF ANY OTHER ACT, OMISSION OR TRANSACTION.
9.10 Amendment. The terms and provisions of this Agreement may not be waived or
amended, except in a writing executed by Borrower and a duly authorized offi-cer
of Agent and Required Lenders.
9.11 Time of Essence. Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement.
9.12 Attorneys’ Fees and Costs. Borrower shall reim-burse Agent and Lenders for
all reasonable attorneys’ and consultant’s fees (including without limitation
those of their outside counsel and in-house counsel, and whether incurred
before, during or after an Insolvency Proceeding), and all fil-ing, recording,
search, title insurance, appraisal, audit, and other reasonable costs incurred
by Agent and Lenders, pursuant to, or in connection with, or relating to this
Agreement (whether or not a lawsuit is filed), including, but not limited to,
any reasonable attorneys' fees and costs Agent and any Lender incurs in order to
do the following: prepare and negotiate this Agreement and all present and
future documents relating to this Agreement; obtain legal advice in connection
with this Agreement or Borrower; en-force, or seek to enforce, any of its
rights; prosecute ac-tions against, or defend actions by, Account Debtors;
commence, intervene in, or defend any action or proceed-ing; initiate any
complaint to be relieved of any automatic stay in bankruptcy; file or prosecute
any probate claim, bankruptcy claim, third-party claim, or other claim;
exam-ine, audit, copy, and inspect any of the Collateral or any of Borrower's
books and records; protect, obtain possession of, lease, dispose of, or
otherwise enforce Agent’s or any Lender’s secu-rity interest in, the Collateral;
and otherwise represent Agent or any Lender in any litigation relating to
Borrower. All attorneys' fees and costs to which Agent or any Lender may be
entitled pursuant to this Paragraph shall immediately become part of Borrower's
Obligations, shall be due on demand, and shall bear interest at a rate equal to
the highest interest rate applicable to any of the Obligations.
9.13 Benefit of Agreement. The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and Agent and Lenders; provided,
however, that (i) Borrower may not assign or transfer any of its rights under
this Agreement without the prior written consent of Agent and Required Lenders,
and any prohibited assignment shall be void. No consent by Agent and Required
Lenders to any assignment shall re-lease Borrower from its liability for the
Obligations.
9.14 Joint and Several Liability. If Borrower consists of more than one Person,
their liability shall be joint and several, and the compromise of any claim
with, or the re-lease of, any Borrower shall not constitute a compromise with,
or a release of, any other Borrower.
9.15 Limitation of Actions. Any claim or cause of action by Borrower against
Agent or any Lender, its directors, officers, employees, agents, accountants or
attorneys, based upon, arising from, or relating to this Loan Agreement, or any
other Loan Document, or any other transaction contemplated hereby or thereby or
relating hereto or thereto, or any other matter, cause or thing whatsoever,
occurred, done, omitted or suffered to be done by Agent or such Lender, its
directors, officers, employees, agents, accountants or attorneys, shall be
barred unless asserted by Borrower by the commencement of an action or
proceeding in a court of competent jurisdiction by the filing of a complaint
within one year after the first act, occurrence or omission upon which such
claim or cause of action, or any part thereof, is based, and the service of a
summons and complaint on an officer of Agent or such Lender, or on any other
person authorized to accept service on behalf of Agent or such Lender, within
thirty (30) days thereafter. Borrower agrees that such one-year period is a
reasonable and sufficient time for Borrower to investigate and act upon any such
claim or cause of action. The one-year period provided herein shall not be
waived, tolled, or extended except by the written consent of Agent or such
Lender in its sole discretion. This provision shall survive any termination of
this Loan Agreement or any other Loan Document.
9.16 Paragraph Headings; Construction. Paragraph headings are only used in this
Agreement for convenience. The parties acknowledge that the headings may not
describe completely the subject matter of the applica-ble paragraph, and the
headings shall not be used in any manner to construe, limit, define or interpret
any term or provision of this Agreement. This Agreement has been fully reviewed
and negotiated between the parties and no uncertainty or ambiguity in any term
or provision of this Agreement shall be construed strictly against any party
under any rule of construction or otherwise.
9.17 Public Announcement. Borrower hereby agrees that Agent and any Lender may
make a public announcement of the transactions contemplated by this Agreement,
and may publicize the same in marketing materials, newspapers, tombstones, and
other publications, and otherwise, and in connection therewith may use
Borrower’s name, tradenames and logos.


-20-

--------------------------------------------------------------------------------

Exhibit 10.2


9.18 Confidentiality. Agent and Lenders agrees to use the same degree of care
that it exercises with respect to its own proprietary information, to maintain
the confidentiality of any and all proprietary, trade secret or confidential
information provided to or received by Agent and Lenders from Borrower, which
indicates that it is confidential or would reasonably be understood to be
confidential, including business plans and forecasts, non-public financial
information, confidential or secret processes, formulae, devices and contractual
information, customer lists, and employee relation matters, provided that Agent
and Lenders may disclose such information to their officers, directors,
employees, attorneys, accountants, affiliates, participants, prospective
participants, assignees and prospective assignees, and such other Persons to
whom they shall at any time be required to make such disclosure in accordance
with applicable law or regulatory authority, and provided, that the foregoing
provisions shall not apply to disclosures made by them in their Good Faith
Business Judgment in connection with the enforcement of its rights or remedies
after an Event of Default. The confidentiality agreement in this Section
supersedes any prior confidentiality agreement of Agent or any Lender relating
to Borrower.
9.19 PATRIOT Act Notice. Agent and Lenders hereby notify Borrower that pursuant
to the requirements of the USA PATRIOT Act, they are required to obtain, verify
and record information that identifies Borrower and each of its Subsidiaries,
which information includes the names and addresses of each Borrower and each of
its Subsidiaries and other information that will allow them, as applicable, to
identify Borrower and each of its Subsidiaries in accordance with the USA
PATRIOT Act.
9.20 APPLICABLE LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES (BUT INCLUDING AND GIVING EFFECT TO SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW), EXCEPT TO THE EXTENT ANY SUCH OTHER LOAN
DOCUMENT EXPRESSLY SELECTS THE LAW OF ANOTHER JURISDICTION AS GOVERNING LAW
THEREOF, IN WHICH CASE THE LAW OF SUCH OTHER JURISDICTION SHALL GOVERN.
9.21 CONSENT TO JURISDICTION. BORROWER HEREBY CONSENTS TO THE JURISDICTION OF
ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW YORK, STATE OF NEW
YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS PROVIDED THAT, NOTWITHSTANDING THE
FOREGOING, NOTHING HEREIN SHALL LIMIT THE RIGHT OF AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. BORROWER
EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. BORROWER HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE UPON BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO BORROWER, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO
MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED. IN ANY
LITIGATION, TRIAL, ARBITRATION OR OTHER DISPUTE RESOLUTION PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ALL DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS OF BORROWER OR OF ITS AFFILIATES SHALL BE DEEMED TO BE
EMPLOYEES OR MANAGING AGENTS OF BORROWER FOR PURPOSES OF ALL APPLICABLE LAW OR
COURT RULES REGARDING THE PRODUCTION OF WITNESSES BY NOTICE FOR TESTIMONY
(WHETHER IN A DEPOSITION, AT TRIAL OR OTHERWISE). BORROWER AGREES THAT AGENT’S,
LENDER’S OR THEIR COUNSEL IN ANY SUCH DISPUTE RESOLUTION PROCEEDING MAY EXAMINE
ANY OF THESE INDIVIDUALS AS IF UNDER CROSS-EXAMINATION AND THAT ANY DISCOVERY
DEPOSITION OF ANY OF THEM MAY BE USED IN THAT PROCEEDING AS IF IT WERE AN
EVIDENCE DEPOSITION. BORROWER IN ANY EVENT WILL USE ALL COMMERCIALLY REASONABLE
EFFORTS TO PRODUCE IN ANY SUCH DISPUTE RESOLUTION PROCEEDING, AT THE TIME AND IN
THE MANNER REQUESTED BY THEM, ALL PERSONS, DOCUMENTS (WHETHER IN TANGIBLE,
ELECTRONIC OR OTHER FORM) OR OTHER THINGS UNDER ITS CONTROL AND RELATING TO THE
DISPUTE.


[Signatures on Next Page]
Form Version: -1.3 (04-16)
Document Version -3




-21-

--------------------------------------------------------------------------------

Exhibit 10.2


9.22 Mutual Waiver of Jury Trial. Agent and Lenders AND BORROWER EACH
ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT
IT MAY BE WAIVED. EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN
DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE
OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF
ANY OF THEM. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY
RESPECT OR RELINQUISHED BY ANY PARTY HERETO, EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY EACH OF THEM. IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE
VOID, INVALID OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR
PROVISION OF THIS AGREEMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS
AGREEMENT SHALL BE UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.
Borrower:
Cardlytics, Inc.




By_______________________________
Title ___________________________




Agent and Lender:
PACIFIC WESTERN Bank




By_______________________________
Title ___________________________














[Signature Page--Loan and Security Agreement]


-22-

--------------------------------------------------------------------------------


Exhibit 10.2


Schedule to
Loan and Security Agreement


Borrower:    Cardlytics, Inc.


Address:    675 Ponce de Leon Avenue NE, Suite 6000
Atlanta, Georgia 30308
 
Date:        May 21, 2018
This Schedule forms an integral part of the Loan and Security Agreement between
PACIFIC WESTERN BANK (“PWB”), and the borrower named above (the “Borrower”) of
even date, and all references to “this Loan Agreement” include this Schedule.


1. LOANS, ANCILLARY
SERVICES, CREDIT LIMIT
(Section 1.1).
The Loans shall consist of Revolving Loans (the “Revolving Loans”) and a Term
Loan (the “Term Loan”) as follows. (“Loans” as used in this Loan Agreement
means, collectively, the Term Loan and the Revolving Loans.)

(a)    Revolving Loans.
(1)
Amount. The Revolving Loans shall be in an amount up to the lesser of the
following (the “Revolving Loan Credit Limit”):

(a)    an amount equal to $30,000,000 (the “Maximum Revolving Loan Amount”); or
(b)    85% (an “Advance Rate”) of the amount of Borrower’s Eligible Accounts (as
defined in Section 8 above).
Agent may, from time to time, adjust the Advance Rate, in its Good Faith
Business Judgment, upon notice to Borrower, based on changes in collection
experience with respect to Accounts, or other issues or factors relating to the
Accounts or other Collateral or Borrower.
(2)
Revolving Loan Maturity Date. Subject to the terms and conditions of this Loan
Agreement, Revolving Loans may be borrowed, repaid and re-borrowed, until the
Maturity Date, on which date the entire unpaid principal balance of the
Revolving Loans and all accrued and unpaid interest thereon shall be due and
payable. After the Maturity Date no further Revolving Loans shall be made.



-1-

--------------------------------------------------------------------------------

Exhibit 10.2


(b)    Term Loan.
(1)
Disbursement of Term Loan. The Term Loan shall be in the original principal
amount of $20,000,000, and, subject to the terms and conditions in this Loan
Agreement, shall be disbursed to Borrower, in one disbursement, within two
Business Days after the date hereof.

(2)
Principal Payments. On the Maturity Date, the entire unpaid principal balance of
the Term Loan and all accrued and unpaid interest thereon shall be due and
payable. Notwithstanding the foregoing, Borrower may prepay the Term Loan, in
whole or in part, at any time without premium or penalty; provided that any such
prepayment includes all accrued and unpaid interest on the Term Loan at the time
of such prepayment.

(c)    Lenders. Each Lender, severally, agrees to lend to the Borrower its Pro
Rata Share of Loans hereunder. Initially, the Lenders’ Pro Rata Shares of the
Loans shall be as follows: PWB: 100%


Ancillary Services Limit:
$1,350,800.

Overall Credit Limit:
Notwithstanding any provisions herein to the contrary, in no event shall the
total Obligations (including without limitation the Term Loan, the Revolving
Loans, and Obligations relating to Ancillary Services) at any time outstanding
exceed $51,350,800 (the “Overall Credit Limit”).



2. INTEREST.
Interest Rates (Section 1.2):
(a) Revolving Loans:    The Revolving Loans shall bear interest at a rate based
on the unrestricted cash deposits maintained by the Borrower with Agent
(“Deposits”), as follows:
(i)
    If the total Deposits on the last day of a month exceed $40,000,000, the
interest rate in effect during the following month shall be equal to the Prime
Rate in effect from time to time, minus 0.75% per annum;

(ii)
    If the total Deposits on the last day of a month are equal to or less than
$40,000,000, but the total Deposits on the last day of such month exceed
$20,000,000, then the interest rate in effect during the following month shall
be equal to the Prime Rate in effect from time to time, minus 0.50% per annum;

(iii)
    If the total Deposits on the last day of a month are equal to or less than
$20,000,000, then the interest rate in effect during the



-2-

--------------------------------------------------------------------------------

Exhibit 10.2


following month shall be equal to the Prime Rate in effect from time to time;
(iv)
    The interest rate in effect during May, 2018, the month in which this
Agreement is being executed and delivered, shall be the interest rate under
clause (i) above.

(b) Term Loan:    The Term Loan shall bear interest at a rate equal to the Prime
Rate in effect from time to time, minus 2.75% per annum.
(c) Calculation:    Interest shall be calculated on the basis of a 360-day year
for the actual number of days elapsed. The interest rate applicable to the
Obligations shall change on each date there is a change in the Prime Rate.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law.


3. FEES (Section 1.4):


Loan Fee:    None.


Unused Line Fee:    In the event, in any calendar quarter (or portion thereof at
the beginning and end of the term hereof), the average daily principal balance
of the Revolving Loans outstanding during the month is less than the Maximum
Revolving Loan Amount, Borrower shall pay Agent for the benefit of Lenders an
unused line fee in an amount equal to 0.15% per annum on the difference between
the Maximum Revolving Loan Amount and the average daily principal balance of the
Revolving Loans outstanding during the quarter, which unused line fee shall be
computed and paid quarterly, in arrears, on the first day of the following month
and upon termination of this Loan Agreement.
Success Fee:    In the event Borrower realizes revenue (in accordance with GAAP)
of $200,000,000 or more during any twelve-month period ending at the end of any
month after the date hereof, Borrower shall pay Lender a one-time Success Fee in
the amount of $75,000 within 30 days after the end of such month.




4. Maturity Date
(Section 6.1):     May 21, 2020.




5. Financial Covenants
(Section 5.1):    Borrower shall comply with each of the following covenants.
Compliance shall be determined as of the end of each month, except as otherwise
specifically provided below:


-3-

--------------------------------------------------------------------------------

Exhibit 10.2


Minimum Liquidity:    Borrower shall at all times maintain Liquidity of not less
than $5,000,000.
As used herein, “Liquidity” means, on any day, the sum of (i) Borrower’s
unrestricted cash maintained in demand deposit accounts with Lender, plus (ii)
Revolving Loans available to be borrowed by Borrower hereunder, on such day.
Minimum Revenue:    Borrower shall maintain revenue, determined in accordance
with GAAP, in the following amounts for each twelve-month period ending at
following dates:


    
Twelve Months Ending
Minimum Revenue
(000s omitted)
4/30/2018
$124,500
5/31/2018
$125,750
6/30/2018
$127,000
7/31/2018
$128,250
8/31/2018
$129,500
9/30/2018
$130,750
10/31/2018
$132,000
11/30/2018
$133,250
12/31/2018
$134,500
1/31/2019
$135,750
2/28/2019
$137,000
*
*



* For periods after February 28, 2019, the above covenants shall be determined
as follows: On or before February 28, 2019, and February 28 in each succeeding
year, Borrower shall submit to Lender financial projections for Borrower for the
succeeding 12-month period, on a monthly basis, as approved by Borrower’s Board
of Directors, and Lender and Borrower shall attempt to agree in writing on the
financial covenants which Borrower shall be required to comply with for such
periods. If for any reason Borrower and Lender are not able to agree in writing
on the same, prior to March 31, 2019, or March 31 of any subsequent year, or if
such projections are not received by Lender within 60 days after the beginning
of any fiscal year, then the financial covenants for such periods during such
fiscal year shall be determined by Lender, in Lender’s Good Faith Business
Judgment.


6. Reporting
(Section 5.3):
Borrower shall provide Agent with the following, all of which shall be in form
acceptable to Agent in its Good Faith Business Judgment:


-4-

--------------------------------------------------------------------------------

Exhibit 10.2


(a)
Monthly accounts receivable agings, aged by invoice date, with borrowing base
certificate, within 30 days after the end of each month;

(b)
Monthly accounts payable agings, aged by invoice date, within 30 days after the
end of each month;

(c)
Quarterly unaudited financial statements, as soon as available, and in any event
within 45 days after the end of fiscal quarter;

(d)
Annual operating budgets and financial projections (including income statements,
balance sheets and cash flow statements, by month) for each fiscal year of
Borrower within 60 days after the beginning of such fiscal year, approved by
Borrower’s board of directors;

(e)
Annual financial statements, as soon as available, and in any event within 90
days following the end of Borrower's fiscal year, certified by, and with an
unqualified opinion of, independent certified public accountants of nationally
recognized standing or otherwise reasonably acceptable to Agent;

(f)
Each of the monthly reports in subsection (a) and the financial statements in
subsection (e) above shall be accompanied by Compliance Certificates, in the
form of Exhibit D hereto, signed by the Chief Financial Officer of Borrower,
certifying that as of the end of such period Borrower was in full compliance
with all of the terms and conditions of this Loan Agreement, and setting forth
calculations and accompanied by supporting documentation showing compliance with
the financial covenants set forth in this Agreement and such other information
as Agent shall reasonably request;

(g)
promptly upon receipt, each management letter prepared by Borrower’s independent
certified public accounting firm regarding Borrower’s management control
systems;

(h)
such budgets, sales projections, operating plans or other financial information
generally prepared by Borrower in the ordinary course of business as Agent may
reasonably request from time to time; and

(i)
within 30 days of the last day of each fiscal quarter, a report signed by
Borrower, in form reasonably acceptable to Agent, listing any applications or
registrations that Borrower has made or filed in respect of any Patents,
Copyrights or Trademarks and the status of any outstanding applications or
registrations, as well as any material change in Borrower’s Intellectual
Property, including but not limited to any subsequent ownership right of
Borrower in or to any Trademark, Patent or Copyright not specified in exhibits
to any Intellectual Property Security Agreement delivered to Agent by Borrower
in connection with this Loan Agreement;



-5-

--------------------------------------------------------------------------------

Exhibit 10.2


(j)
Promptly (and in any event within two Business Days), notice in writing of the
occurrence of any Default or Event of Default;

(k)
Promptly (and in any event within two Business Days), notice in writing of any
matter that has resulted or could reasonably be expected to result in a Material
Adverse Change; and

(l)
Promptly (and in any event within two Business Days), notice in writing of the
threat or institution of, any material development in, any claim, suit,
litigation, proceeding or investigation which could reasonably be expected to
result in a Material Adverse Change.





7. Borrower Information:


Borrower represents and warrants that the information set forth in the Borrower
Information Certificate dated May 20, 2018, previously submitted to Agent (the
“Representations”) is true and correct as of the date hereof.




8. ADDITIONAL PROVISIONS:


(a)
Additional Conditions Precedent. In addition to any other conditions to the
first disbursement of the Loans set forth in this Loan Agreement, the first
disbursement of the Loans is subject to the following additional conditions
precedent:

(1)
Payment of Existing Indebtedness. All Indebtedness of Borrower to Ally Bank and
PWB under Loan and Security Agreement between Borrower and them dated September
14, 2016 is paid in full, and all Indebtedness of Borrower to Columbia Partners,
L.L.C. and Investment Management and National Electrical Benefit Fund and their
successors and assigns is paid in full, and all Liens relating thereto shall be
terminated of record.

(2)
Restricted Deposit Account. Borrower shall deposit the sum of $20,000,000 in a
restricted Deposit Account with Agent (the “Pledged Account”), which shall at
all times prior to the payment in full of the Term Loan be maintained with, and
under the exclusive control of Agent, as part of the Collateral.

(3)
Insurance Requirements. In addition to the post-closing insurance requirements
set forth below, Borrower shall provide Agent with the following with respect to
the insurance requirements in Section 5.2 of this Loan Agreement:

(i)
Property Insurance. An Acord Form 28 showing



-6-

--------------------------------------------------------------------------------

Exhibit 10.2


evidence of property insurance, naming Agent as a certificate holder.
(ii)
Liability Insurance. An Acord Form 25 showing Agent as a certificate holder.

(iii)
Insurance Companies. All insurance required pursuant to this Loan Agreement
shall be issued by insurance companies in good standing with a current rating of
A- or better by A.M. Best Company and a Financial Size Category of VIII or
higher.

(iv)
Name and Address. The Agent name and address format on all insurance related
documentation shall be as follows:

Pacific Western Bank, its successors and assigns, as agent
406 Blackwell Street, Suite 240
Durham, NC 27701
Attn: Loan Operations Department


(b)
Deposit Accounts. Borrower shall at all times maintain all of its Deposit
Accounts and all of its investment accounts with PWB; provided that Borrower may
maintain up to a total not to exceed $250,000 in Deposit Accounts at other
institutions, subject to a control agreement among Borrower, such institution
and Agent, in form and substance satisfactory to Agent in its Good Faith
Business Judgment.

(c)
Foreign Subsidiaries; Foreign Assets.

(1)
Representations. Borrower represents and warrants that it has no partially-owned
or wholly-owned Subsidiaries which are not Borrowers hereunder, except for
Subsidiaries organized under the laws of a jurisdiction other than the United
States or any state or territory thereof or the District of Columbia (“Foreign
Subs”), which are as follows: Cardlytics UK Limited, a company organized under
the laws of England and Wales (the “UK Sub”) and a wholly-owned subsidiary to be
organized under the laws of the Republic of India (the “Indian Sub”).

(2)
Investments. Borrower may make Investments in the Foreign Subs, in an aggregate
amount not to exceed the amount necessary to fund the current operating expenses
of the Foreign Subs (taking into account their revenue from other sources);
provided that the total of such investments and loans in any fiscal year to all
such Foreign Subs shall not exceed $3,000,000. The foregoing shall constitute



-7-

--------------------------------------------------------------------------------

Exhibit 10.2


“Permitted Investments” for purposes of this Loan Agreement.
(3)
Foreign Assets. Borrower covenants that the total amount maintained by Borrower
in foreign bank accounts owned by Borrower shall not, at any time, exceed
$500,000. Borrower shall not permit any of the assets of any of the Foreign Subs
to be subject to any security interest, lien or encumbrance, except for Liens
that would be Permitted Liens if the Foreign Sub was a Borrower hereunder (other
than Liens securing Indebtedness for borrowed money), and Borrower shall not
agree with any other Person to restrict its ability to cause a Foreign Sub to
grant any security interest in, or lien or encumbrance on, its assets.

(d)
Perfection of Security Interest in Stock of Foreign Sub. Within 60 days after
the date hereof, Borrower shall execute and deliver all such documents as are
necessary to grant Agent for the benefit of Lenders, a security interest in 100%
of the non-voting stock and 65% of the voting stock of all classes of the UK
Sub, as Agent’s UK counsel shall recommend, together with certified resolutions
or other evidence of authority with respect to the execution and delivery of
such documents, and Borrower shall take such actions as shall be reasonably
necessary in order to perfect such security interest. Within 60 days after the
formation of the Indian Sub, Borrower shall execute and deliver all such
documents as are necessary to grant Agent for the benefit of Lenders, a security
interest in 100% of the non-voting stock and 65% of the voting stock of all
classes of the Indian Sub, as Agent’s Indian counsel shall recommend, together
with certified resolutions or other evidence of authority with respect to the
execution and delivery of such documents, and Borrower shall take such actions
as shall be reasonably necessary in order to perfect such security interest.
Throughout the term of this Loan Agreement, Borrower shall cause such documents
and perfected security interests to continue in full force and effect.

(e)
Post-Closing Insurance Requirements. Within 30 days after the date hereof,
Borrower shall provide the following to Agent:

(1)
Property Insurance. A Lender’s Loss Payable endorsement showing Agent as a
lender’s loss payee.

(2)
Liability Insurance. An endorsement to Borrower’s liability insurance policy
showing Agent as an additional insured.

(f)
Audit. Without limiting the generality of Section 5.4, Borrower agrees to
cooperate with Lender to enable Lender to complete an



-8-

--------------------------------------------------------------------------------

Exhibit 10.2


audit of Borrower pursuant to Section 5.4 within 90 days after the date hereof.
(g)
Extensions of Deadlines. Deadlines for actions by Borrower to complete matters
set forth in this Section 8 after the date hereof may be extended by Agent from
time to time in its sole discretion, provided such extension is in a written
extension signed by Agent and delivered to Borrower. The granting of any such
extension shall not be deemed to imply any agreement to provide any further
extensions.

[Signatures on Next Page]
Form Version: -1.3 (04-16)
Document Version -3




-9-

--------------------------------------------------------------------------------

Exhibit 10.2


Borrower:
Cardlytics, Inc.




By_______________________________
Title _____________________________


Agent and Lender:
PACIFIC WESTERN BANK




By_______________________________
Title _____________________________















































[Signature Page--Schedule to Loan and Security Agreement]










-10-

--------------------------------------------------------------------------------

Exhibit 10.2


Exhibit A
Agented Credit Provisions


-11-

--------------------------------------------------------------------------------

Exhibit 10.2


Exhibit B
Notice of Borrowing
[To be printed on Borrower’s letterhead]
Request for Loan


Date: ________ __, 20__


Pacific Western Bank
406 Blackwell Street, Suite 240
Durham, NC 27701
Attn: Loan Operations Department


Ladies and Gentlemen:
Reference is made to the Loan and Security Agreement dated as of May 21, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) by and between Cardlytics, Inc. (“Borrower”), Pacific Western
Bank, as Agent, and and Pacific Western Bank (“Lender”). Capitalized terms used
but not defined herein shall have the meanings given such terms in the Loan
Agreement. Pursuant to the Loan Agreement, Borrower gives notice that it hereby
requests a Loan under the Loan Agreement in the amount of $__________ on
______________, 20__.
The Borrower hereby certifies that the representations and warranties contained
in the Loan Agreement and in each other Loan Document, certificate or other
writing delivered to the Agent and Lenders pursuant thereto are true and correct
in all material respects on and as the date first above written (other than
those which expressly relate only to a specific earlier date), and no Default or
Event of Default has occurred and is continuing as of the date hereof or would
result from such requested Loan requested hereby or from the application of
proceeds thereof.
The proceeds of the Loan requested hereby should be transmitted to Borrower in
accordance with the following wire transfer instructions:
 
Bank Name
 
 
 
 
City, State & ZIP
 
 
 
 
ABA Routing No.
 
 
 
 
Account Name:
 
 
 
 
Account No:
 
 
 
 
Amount:
 
 
 
 
Reference:
 
 
 



Very truly yours,


Cardlytics, Inc.




By:__________________________________
Name:
Title:




-12-

--------------------------------------------------------------------------------

Exhibit 10.2


Exhibit C
Existing Investments: None




-13-

--------------------------------------------------------------------------------

Exhibit 10.2


Exhibit D
Form of Compliance Certificate




-14-